Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 1 of 138    PageID #: 1



 MATTHEW C. BASSETT 6443
 Law Office of Matthew C. Bassett Esq.
 3345 Akala Dr.
 Kihei Hawai‘i 96753
 Tel. (808) 793-3768
 Email: mattbassettesq@gmail.com

 Plaintiff


                      UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAI‘I

  MATTHEW C. BASSETT,                       CIVIL NO.

                           Plaintiff,       COMPLAINT FOR DAMAGES,
                                            DECLARATORY AND
              vs.                           INJUNCTIVE RELIEF

  HAWAI‘I DISABILITY RIGHTS                 1. SEXUAL DISCRIMINATION
  CENTER, a Hawaii nonprofit                   TITLE VII OF THE CIVIL
  corporation, LOUIS ERTESCHIK                 RIGHTS ACT OF 1964
  ESQ, personally, and in his capacity as   2. RETALIATION FOR
  Executive Director Hawaii Disability         REPORTING SEXUAL
  Rights Center, ANN E. COLLINS,               DISCRIMINATION – PUBLIC
  personally and in her capacity as            POLICY
  Programs Director of Hawaii Disability    3. SEXUAL HARASSMENT AND
  Rights Center, JANE MIYAHARA,                HOSTILE WORK
  ANDREW GRANT, MARYELLEN                      ENVIRONMENT
  MARKLEY, SHAWN ANTHONY                    4. FAILURE TO PREVENT
  LUIZ ESQ., JOHN DOES 1-10 and                DISCRIMINATION AND
  JANE DOES 1-10,                              HARASSMENT
                                            5. WHISTLEBLOWER
                           Defendant.          RETALIATION IN VIOLATION
                                               OF HRS §378-62, §378-63 et-al
                                            6. INTENTIONAL INFLICTION
                                               OF EMOTIONAL DISTRESS
                                            7. DEFAMATION
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 2 of 138            PageID #: 2



                                              8. WRONGFUL TERMINATION-
                                                 SEXUAL DISCRIMINATION
                                                 RETALIATION FOR
                                                 REPORTING SEXUAL
                                                 DISCRIMINATION
                                              9. WRONGFUL TERMINATION-
                                                 WHISTLEBLOWERS
                                                 PROTECTION ACT, HRS 21
                                                 §378-62, §378-63 et-al
                                              10.THEFT OR BRIBERY
                                                 CONCERNING PROGRAMS
                                                 RECEIVING FEDERAL FUNDS
                                                 -18 U.S. CODE § 666- PRIVATE
                                                 ATTORNEY GENERAL
                                                 DOCTRINE
                                              11.BREACH OF IMPLIED
                                                 COVENANT OF GOOD FAITH
                                                 AND FAIR DEALING –
                                                 (PRIVATE ATTORNEY
                                                 GENERAL DOCTRINE
                                              12. LEGAL MALPRACTICE-
                                                 BREACH OF FIDUCIARY
                                                 DUTY

                                              EXHIBIT “A,” “B”; SUMMONS

                                              JURY TRIAL DEMANDED

   COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE
                        RELIEF

        Plaintiff Matthew C. Bassett (“Plaintiff” or “Mr. Bassett”), hereby

 demanding a jury trial, alleges on personal knowledge, information and belief



                                          2
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 3 of 138           PageID #: 3



 hereby files this Complaint against the above-named Defendants, and in support

 thereof alleges the following:

          II. JURISDICTION AND VENUE
    3.          This Court has original jurisdiction in this action pursuant to 28

 U.S.C. Sections 1331 and 1343 and 42 U.S.C. Section 2000e-5, inasmuch as the

 matter in controversy is brought pursuant to Title VII of the Civil Rights Act of

 1964, 42 U.S.C. This District possesses venue of this matter pursuant to 42 U.S.C.

 Section 2000e-5(f). The jurisdiction of this Court is invoked to secure protection

 and redress deprivation of rights guaranteed by federal law, which rights provide

 for injunctive relief and other relief for illegal employment discrimination. The

 amount in controversy in this action does not exceed the jurisdictional limits of this

 Court.

    4.          This action also arises under the Whistleblower Protection Act and

 provisions. This Court has jurisdiction to award declaratory and injunctive relief

 pursuant to 28 U.S.C. §§ 2201 and 2202 and Rules 57 and 58 of the Federal Rules

 of Civil Procedure. Jurisdiction is invoked pursuant to 28 U.S.C. § 1331, as well

 as under 28 U.S.C. § 1343(a)(4), and 28 U.S.C. §§ 2201 and 2202. This suit is

 authorized and instituted pursuant to the above federal statutes. This court has



                                           3
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 4 of 138               PageID #: 4



 ancillary jurisdiction of the state law claims because they are sufficiently related to

 the federal claims.

    5.           Venue is proper under 28 U.S.C. § 1391 because Defendant’s

 principal place of business is in this district. Venue is also proper because a

 substantial part of the events or omissions giving rise to the claim occurred in this

 judicial district and all individual defendants reside in this judicial district.

    II. EXHAUSTION OF REMEDIES

    6.           On or around July 1st, Plaintiff first filed his complaint with the

 Equal Employment Opportunity Commission, hereinafter the “EEOC”

 complaining of discrimination based on sex.

    7.           On August 17th 2018, Plaintiff filed his charge of discrimination

 with the EEOC Administration against the Defendant Hawaii Disability Rights

 Center (hereinafter also HDRC), alleging violations of Title VII of the Civil Rights

 Act of 1964, including violations of sex discrimination, sexual harassment and

 retaliation for reporting sex discrimination, sexual harassment and retaliation for

 refusal to submit to sexual harassment, EEOC Case No. 486-2018-00423.

    8.           Plaintiff Bassett notified Executive Director, Defendant Erteschik on

 July 2nd, 2018 that he had filed with the EEOC for sex discrimination against



                                             4
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 5 of 138               PageID #: 5



 HDRC. Defendant Erteschik continued with his retaliation against Plaintiff and

 immediately asked Plaintiff if he “wants to be fired or if he wanted to quit.”

    9.           Plaintiff Bassett was thereafter discharged/separated from HDRC on

 July 13th, 2018, and thereafter, Plaintiff filed his first Notice of Retaliation with the

 EEOC, EEOC Case No. 486-2018-00423.

    10.          On September 4, 2018, the Hawaii Civil Rights Commission filed a

 notice in the matter of Matthew C. Bassett v. Hawaii Disability Rights Center,

 and delivered said Notice of Charge of Discrimination to HDRC, FEPA No.

 20303, EEOC No. 486-2018-00423,.

    11.          On September 6th 2018 the EEOC delivered a Right to Sue letter to

 Plaintiff in EEOC Case No. 486-2018-00423 giving Plaintiff’s his right to file a

 civil suit in federal district court, Pursuant to 29 C.F.R. Sec. 1614.107(a)(3), herein

 attached as exhibit “A.”

    12.          On October 10th 2018, the Hawaii Civil Rights Commission

 delivered a right to sue letter to Plaintiff in FEPA Case No. 20303, EEOC No.

 486-2018-00423, herein attached as exhibit “B.”

    13.          Plaintiff Bassett file his complaint for an action under Title VII in

 Federal Court within 90 days after receiving Plaintiff’s “right to sue”

 authorization letter.

                                             5
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 6 of 138            PageID #: 6



    III. PARTIES

    14.         Plaintiff MATTHEW C. BASSETT (hereinafter “Plaintiff

 Bassett” or “Plaintiff”) resides in Maui County, Hawaii. Plaintiff has resided in

 Hawaii with his wife, since 1994.

    15.         He was hired by Defendant HAWAI‘I DISABILITY RIGHTS

 CENTER (hereinafter “HDRC”), as the “Maui Managing Attorney” the summer of

 1998 or there about. Plaintiff Bassett worked in the Honolulu office through the

 summer of 2000.

    16.         Plaintiff Bassett resided in Honolulu, Bassett he worked in the

 Honolulu office as a “staff attorney.” Plaintiff Bassett was the lead litigation

 attorney for the agency.

    17.         Plaintiff had full case management of major litigation including all

 class action lawsuits.

    18.         After the summer of 2000, Plaintiff Bassett was told by Executive

 Director Gary Smith, that a move to Island of Maui was mandatory if Plaintiff

 wanted to remain the Maui attorney. This was per the HDRC’s board’s desire to

 have a staff member on the island of Maui. The move carried considerable expense

 and some hardship. The move required Plaintiff’s wife, Garilyn Bassett, to resign

 her position at a Federal Savings and Loan and to physically move to the island of

                                           6
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 7 of 138               PageID #: 7



 Maui, giving up being close to her family. The family resides in Waipahu. Plaintiff

 had hoped to improve Plaintiff’s working conditions as he would be able to work

 out of the home and avoid office politics.

    19.         On or around fiscal year 2005 Plaintiff Bassett Plaintiff asked for a

 promotion and was promoted to Litigation Director per his request.

    20.         Due to the administrations inability to hire sufficient competent

 litigation attorneys in the Honolulu office, Plaintiff Bassett was therefore asked to

 handle all state-wide litigation from Maui.

    21.         The temporary request to handle all litigation from Maui doubled

 Plaintiff’s litigation workload. The state wide territory was never intended to be

 part of Plaintiff’s original duties as most cases originate on Oahu, wherein Plaintiff

 just moved from.

    22.         Plaintiff agreed to fill in, until sufficient qualified litigation staffing

 was acquired in the Honolulu office. The acquisition of competent long term staff

 never materialized.

    23.         The agency administration had never made any serious effort to

 recruit litigation attorneys for the Honolulu office. The Executive Directors,

 including Defendant Erteschik decided it would be much easier for them to just let

 Plaintiff, the Maui Litigation Director, to be the state-wide litigation attorney,

                                             7
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 8 of 138             PageID #: 8



 which is a Honolulu position, and have the Honolulu advocates fly over to do the

 Maui advocacy and outreach, which was Plaintiff’s original job duties. Being the

 “state wide” litigation attorney was never Plaintiff’s original job duty or

 assignment as it completely contradicts any agency reason for Plaintiff’s forced

 move to Maui..

    24.         Plaintiff Bassett performed his job competently and with higher

 standards at all times.

    25.         Defendant HAWAI‘I DISABILITY RIGHTS CENTER, is a

 Hawaii Domestic Nonprofit Corporation registered in the State as of July 7th, 1977.

 HDRC offices are located at 1132 Bishop Street, Room 2102 in Honolulu, Hawaii.

 HDRC is the State’s Protection and Advocacy Agency (P&A) as mandate by

 Federal Law to provide legal, civil and human services for individuals with

 disabilities or mental illness who are residing in the State of Hawaii. (42 U.S.C.

 §§10803, 10805, 15043, and 29 U.S.C. § 794e). HDRC receives most of its

 revenues in the form of grants from the U. S. Department of Health and Human

 Services. HDRC receives grants from other federal agencies also.

    26.         Federal sources are set at around $1.55 million dollars. State sources

 of including Hawaii’s Access to Justice Grant are also part of HDRC’s funding

 revenues. The non-regulated funds come in the form of attorney fees, of which

                                           8
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 9 of 138            PageID #: 9



 Plaintiff Bassett has, with regularity delivered to the agency, usually averaging

 over $90,000.00 per annum. Those fee revenues are co-mingled with regulated

 funds.

    27.         Attorney fees are deposited and commingled with regulated federal

 and state grant funds in HDRC savings or checking accounts. Those attorney

 funds, therefore have lost their identity as non-regulated funds.

    28.         HDRC does not have a treasurer on the boards as required for non-

 profits to monitor agency finances.

      29.       HDRC does not have a conflict calendar.

      30.       HDRC does not have an anti-bully policy or one that is

   implemented.

      31.       HDRC does not have an anti sex-harassment or sex-discrimination

   policy or one that is implemented.

      32.       HDRC does not have a Whistleblower’s Protection policy or one

   that is implemented.

      33.       Defendant ERTESCHIKIS ERTESCHIK ESQ is an attorney

   licensed to practice in Hawaii and at all relevant times was and is a resident of the

   City and County of Honolulu in the State of Hawaii. He is sued in his official

   capacity as Executive Director of HDRC and in his individual capacity. He is the

                                           9
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 10 of 138          PageID #: 10



    “de jure” Executive Director of HDRC, elected by the board. He has been the

    Executive Director of Defendant HDRC, on information and belief, from around

    2010.

     34.         Defendant Erteschik had placed some of his closest friends and

  other persons who are financially tied to HDRC on the board, including his old

  girlfriend, Maryellen Markley, who falsely claims to be a Ph.D. psychologist and

  who also falsely claims to have an MBA degree. Also on the board was Defendant

  Shawn Luiz, who abdicated his obligations as a board member to accept a job

  offering at HDRC in July of 2018, which facilitated Plaintiff’s firing.

     35.         Defendant ANN E. COLLINS is and was at all relevant time a

  resident of the County of Honolulu in the State of Hawaii. Defendant Collins is

  sued in her official capacity and in her individual capacity. Defendant Collins

  worked at HDRC since 1995 and, on information and belief, has resigned her

  position as of October 19th, 2018.

        36.      Ms. Collins’ job title was Director of Operations. She was the “de

     facto” Executive Director of HDRC. Defendant Erteschik had assigned nearly

     all powers and authorities of the office of the Executive Director to Defendant

     Collins.



                                           10
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 11 of 138            PageID #: 11



        37.      Defendant Collins, having the assignment or usurpation of

     Executive authority included the Executive Director’s authority to hire and fire

     staff, to grant and withhold staff bonuses, manage all financial operations

     without oversight or outside supervision including, without the Executive

     Director’s oversight, and without any internal audit, and without internal

     management oversight or verified auditing, and without any form of internal or

     external expense verification.

        38.      Defendant Collins also had the Executive’s authority to order staff

     discipline, including Plaintiff Bassett which she used in a harassing, retaliating

     and humiliating way.

        39.      Defendant JANE MIYAHARA resides in the County of Honolulu

     in the State of Hawaii. Defendant Miyahara works at Defendant HDRC and has

     been working at HDRC for about 24 years. Defendant Miyahara’s job title is

     “Office Supervisor” which is an administrative support position.

        40.      Defendant Miyahara is sued in her official capacity.

        41.      Plaintiff Bassett is informed and believes that Defendant Miyahara

     job duties include, acting as Defendant Collins’ personal assistant. Defendant

     Miyahara is also very good personal friends with Defendant Collins.



                                            11
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 12 of 138           PageID #: 12



        42.       Defendant Miyahara acted either unilaterally or in concert with or

     otherwise had conspired with Defendant Collins to create a hostile work

     environment for Plaintiff Bassett, either before, or on or about May 1st, 2018.

        43.       In furtherance of the aforementioned hostile work environment,

     Defendant Miyahara falsified a written report in an email to Ann Collins and to

     thereafter, several hours later sent such published defamatory statements, to

     Defendant Erteschik on May 1st, 2018.

               44. Defendant ANDREW GRANT is and was at all relevant times a

      resident of the County of Honolulu in the State of Hawaii. Defendant Grant is

      sued in his official capacity and his individual capacity. Defendant Grant is on

      the HDRC board. Defendant Grant is the president of the board. I am informed

      and believe he has held that position since the beginning of 2018.

         45.      Defendant MARYELLEN MARKLEY is and was at all relevant

      times a resident of the County of Honolulu in the State of Hawaii. Defendant

      Markley also goes by the alias of Dr. Maryellen Markley and by the alias of

      Maryellen Markley PhD. And she has several other aliases. Defendant Markley

      is being sued in her official capacity as a board member and in her individual

      capacity.



                                           12
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 13 of 138            PageID #: 13



         46.     Defendant Markley, per the licensing records department at the

      DCCA does not have a license or certification to be able to call herself a

      psychologist. Defendant Markley claims to have gotten her Ph.D. from

      Honolulu University which is not an accredited school so she has no right or

      authority to claim to have a Ph.D., or use Ph.D, in her name. Defendant

      Markley informed Plaintiff through an email, that all her licenses and

      certificates have been hacked multiple times to explain why the DCCA has no

      record of her “accomplishments.”

         47.     Defendant Markley has previously claimed that she a Certified

      Hyperbolic Therapist when she was charging parents of autistic children a cure

      or therapy for autism, all of which is untrue.

         48.     Plaintiff Bassett vetted defendant Markley. Plaintiff Bassett

      discovered that American University has no record of defendant Markley

      graduating or attending the University on or around 1985 as she claims nor is

      there any record of her attending any accredited college in the United States.

         49.     Defendant Markley is Defendant Erteschik’s old girlfriend and

      associate from many years ago.




                                            13
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 14 of 138            PageID #: 14



         50.     Defendant Markley is on HDRC’s board as the board’s vice

      president. On information and belief she was previously on the HDRC board as

      the board’s treasurer for three years.

         51.     Defendant Erteschik and Defendant HDRC failed to investigate

      Plaintiff Bassett’s complaints about possible monetary mismanagement in the

      fiscal year 2017.

         52.     Plaintiff Bassett reported to Defendant Erteschik that there was the

      possibility of an unaccounted $150,000 (plus) dollars (actually it was more in

      the neighborhood of $350,000.00) when Defendant Erteschik informed

      Plaintiff on or around mid or late September 2017 that no Bonuses are

      available for the end of fiscal 2017 because the agency (that would be

      Defendant Collins and Erteschik) had spent way over budget. Plaintiff later to

      find out the annual deficit was around $80,000 per a report by Defendant

      Erteschik plus the $200,000 carry over from the 2016 would bring the annual

      budget deficit to $280,000 plus the missing fee revenue of approximately

      $90,000 would bring the unaccounted and unbudgeted shortfall to between

      $350,000 to $380,000.

         53.     Plaintiff informed Defendant Erteschik on July 2nd 2018 via a

      recorded phone conversation that the bogus negotiations for a full release were

                                               14
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 15 of 138             PageID #: 15



      over. That the offer of a full and free release for the agencies violations of Title

      VII of the Civil Rights Act of 1964 was withdrawn due to Defendant

      Erteschik’s and Collins’ bad faith. That Plaintiff was not going to give the

      Defendants a contract with a settlement of a full release if the Defendant’s

      intended to breach the contract and fire Plaintiff anyway. So, that if they

      (Defendant’s) wanted a release from Plaintiff now, they would now have to

      buy it. The Plaintiff then told Defendant Erteschik that Plaintiff filed a

      complaint with the EEOC on or about July 1st, 2018. Defendant Erteschik

      asked me in response to that report of filing an EEOC complaint that, “would I

      like to be fired or if I would prefer to quit.”

         54.     Defendant Erteschik in fact responded to Plaintiff’s inquiry as to,

      “what grounds was my (the Plaintiff’s) firing to be based” during the July 2nd

      2018 recorded telephone conversation? Defendant Erteschik stated in response,

      that, “I don’t know, I don’t know.”

         55.     Defendant Markley was contracted or paid or otherwise induced to

      draft a pretense frictional cover report on a pretense investigation either on or

      about June or early July of 2018, for the purpose of clearing Defendant

      Erteschik and Plaintiff Collins of any wrongdoing and also for implicating



                                             15
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 16 of 138            PageID #: 16



      Plaintiff Bassett for “false reporting of administrative malfeasance” to facilitate

      Plaintiff’s dismissal/ separation or firing from HDRC.

         56.     Plaintiff Bassett was cautioned in early July of 2018 by staff or

      other people familiar with the situation in HDRC’s office, and familiar with

      Defendant Markley that Defendant Markley was instructed by Defendant

      Collins and Defendant Erteschik to bait or entice Plaintiff Bassett to become

      angry by using offensive and accusatory language during the July 6th, 2018

      interview. That any angry outburst in response to insults would be reported as a

      complaint to Defendants Collins and Erteschik and used as a basis to put

      Plaintiff on a second probation, and to fire Plaintiff.

         57.     Plaintiff Bassett did give proper legal advice to Defendant attorney

      and board member Defendant Luiz after he accepted a contract with HDRC or

      other position with Defendant HDRC to take over my caseload after I was fired

      on July 13th 2018.

         58.     While Defendant Luiz was a board member, Plaintiff had

      technically retained Defendant Luiz in his capacity as an attorney when I asked

      him in September of 2017 and again in the summer of 2018 to investigate

      Defendant’s malfeasance and to protect Plaintiff from retaliation and report

      back to Plaintiff regarding his employment status.

                                            16
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 17 of 138             PageID #: 17



         59.     During those contacts I asked Defendant Luiz for an investigation

      and for his legal advice.

         60.     I also asked Defendant Luiz for board protection regarding

      Defendant Erteschik and Defendant Collins’ retaliation against Plaintiff Bassett

      for reporting their possible criminal financial mismanagement.

         61.     Plaintiff gave Defendant attorney Luiz a full report of the wrongful

      and unlawful activities Defendant Collins and Erteschik as I have investigated.

         62.     I gave Defendant Luiz a report of my activities, the activities of

      Defendant Erteschik and Collins and my legal defenses against Defendant

      Erteschik and Collins for their retaliation and threats of firing Plaintiff Bassett.

         63.     Defendant attorney Luiz gave me his legal advice after the last

      board meeting he attended on or about September or October of 2017 wherein

      Plaintiff was informed that Plaintiff was personally and professionally

      disparaged by Defendant Erteschik and Collins to the board members blaming

      Plaintiff for the Defendant’s massive financial shortfall for fiscal 2017.

         64.     Defendant Luiz falsely advised Plaintiff that Plaintiff’s job was

      secure and that I had nothing to worry about. Sharon Smockhoffen, board

      president at that time informed that me that Luiz’s advice was false.



                                            17
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 18 of 138             PageID #: 18



         65.     I relied on that legal advice of Luiz to my detriment, mentally,

      physically and financially in that I falsely believed that my job was secure.

         66.     Due to defendant Attorney Luiz’s false and or negligent legal

      advice, I did not take alternative or other appropriate actions to save my job.

         67.     Defendant Luiz was a contributing element to my firing.

         68.     Defendant Luiz met with Defendant Collins and Defendant

      Erteschik in the HDRC office for a lengthy meeting about 3-4 weeks before my

      firing and signed a contract to take over my casework. I advised Defendant

      attorney Luiz that taking my position is a conflict of interest. It constitutes

      breach of attorney client privilege and loyalty to the client, among other things.

         69.     Defendant attorney Luiz was retained, per the HDRC contract or

      otherwise, to prosecute an unemployment insurance appeal against Plaintiff

      Bassett on regarding my wrongful termination involving all material issues

      which Defendant Luiz representing Plaintiff against the agency and

      Defendants.

         70.     Defendant Luiz is taking a case (Unemployment Appeal No.

      18021572) against a former client on the exact same issues that I retained him

      to protect me from and Defendant Luiz is using our attorney client

      communications against Plaintiff Bassett. Defendant is knowingly and

                                            18
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 19 of 138           PageID #: 19



      intentionally allowing Defendant’s to use false defamatory testimony against

      Plaintiff causing Plaintiff to suffer extreme mental anguish.

         71.     The original unemployment investigator (Mr. Lee) found no merit to

      defendant HDRC’s reasons for terminating my position and that all reasons

      stated were obvious pretenses, just as I had informed Defendant Luiz.

         72.     Therefore, Defendant Luiz has committed legal malpractice against

      Plaintiff Bassett and is being sued for such wrongful conduct.

         73.     Defendant Luiz had presented Defendant Markley, and Defendant

      Miyahara who knowingly perjured themselves at the Unemployment insurance

      appeal on November 6th 2018.

         74.     Defendant Luiz had presented Defendant Erteschik who also

      perjured himself and made false and defamatory allegations against Plaintiff

      Bassett which would normally alerted any sentient being that Defendant

      Erteschik was committing perjury. False defamatory testimony is illegal but it

      is privileged from civil suits.

         75.     Plaintiff Bassett was fired for asking Defendant Erteschik to please

      inform Defendant Miyahara that Plaintiff Bassett was demanding that she

      retract her defamatory statements against Plaintiff. Something that Plaintiff is

      entitled to do.

                                           19
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 20 of 138            PageID #: 20



         76.     Defendant Luiz now allowed Defendant Erteschik to defame

      Plaintiff Bassett by allowing Defendant Erteschik to falsely testify that Plaintiff

      Bassett was also fired because of concerns of his delusional mental health and

      slothful appearance on the Novembe4rt 6th 2018 Unemployment Insurance

      appeal.

         77.     Defendant Luiz knew these allegations were false and defamatory

      and nonetheless allowed Erteschik to testify supporting these false allegations.

      Defendant Luiz is aware that Plaintiff Bassett is entitled to be in defamatory

      free workplace and the firing of Bassett was not justified.

         78.     Defendant Luiz has also violated his duties as a board member, to

      be loyal to the corporation only. Defendant Luiz’s loyalty went only to himself

      as an opportunist, and then to Defendant Erteschik and Collins in his desire in

      obtaining new employment, taking over my position at HDRC.

         79.     Defendant Luiz took the position to facilitate the wrongful firing of

      Plaintiff Bassett, thereby engaging in concert and conspiracy with other named

      Defendants in retaliation against Plaintiff Bassett for filing a sex

      harassment/retaliation complaint with the EEOC and for reporting unlawful

      activities by Defendant Collins and Erteschik, tow whit, financial

      misappropriations, to law enforcement.

                                            20
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 21 of 138          PageID #: 21



         80.     Mr. Luiz’s action were violation of the Whistleblowers’ Protection

      Act and Title VII of the Civil Rights act of 1965 701(a).

         81.     Defendant Luiz’s violated his legal obligation to me, to protect me

      and/or give me proper advice from unlawful or wrongful actions by Defendants

      Collins and Erteschik. Defendants failure to protect Plaintiff Bassett against

      Defendant Collins and Erteschik’s retaliation and wrongful termination was

      deliberate and done with malice which facilitated my termination causing

      financial harm and mental anguish.

         82.     Defendant Luiz also violated his duty as HDRC board member to be

      loyal to the corporation.

         83.     Plaintiff Bassett had communications with 5 board members before

      and after he was terminated. Those members were, Shawn Luiz, board

      president Andrew Grant, board secretary Amanda Kelly PhD., Bud Bowles and

      Board vice-president Maryellen Markley. Plaintiff Bassett was always

      professional and respectful to all board members to the degree that the situation

      merited.

         84.     Plaintiff Bassett had warned board members not t retaliate or

      conspire with Defendant Collins’ and Erteschik, but hose warnings went

      unheeded to the great disappointment of Plaintiff Bassett so Defendant board

                                           21
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 22 of 138            PageID #: 22



      members were warned of possible legal consequences for their violations of

      law. Those warnings constitute appropriate legal advice.

         85.      Defendant Markley did in fact conduct her sham investigation by

      interviewing Plaintiff Bassett on July 6th 2018, on Maui, which she conducted

      in a hostile manner and bizarre manner.

         86.     Defendant Marley wanted a hostile reaction from Plaintiff Bassett

      which would be then used as a pretense to fire Plaintiff Bassett.

         87.     Defendant Markley was complicit with Defendant Erteschik and

      Defendant Collins by fact retaliated against Plaintiff Bassett for reporting a

      sexual harassment, retaliation for reporting Defendant Erteschik’s failure to

      respond to Plaintiff Bassett’s reporting of Sexual harassment and Defendant

      Erteschik’s retaliation for reporting Sexual harassment. That including the

      retaliation and hostile work environment which followed including retaliating

      against Plaintiff Bassett for making a report of possible illegal financial

      mismanagement by Defendant Erteschik and Collins.

         88.      Defendant Markley defamed me, treated me in a hostile manner,

      insulted me, falsely accused me of being a sexual harassment perpetrator,

      falsely accused me of having an affair with Defendant Collins and falsely

      accuse me that my complaints against Defendant Collins were not credible.

                                            22
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 23 of 138           PageID #: 23



         89.     Defendant Markley, made rambling offensive remarks, took a

      patronizing tone, made offensive facial and hand gestures during the interview

      of July 6th, 2018 for the purpose of inciting anger, disrupting the interview and

      embarrassing myself in front of my wife who was also present.

         90.     Defendant Markley repeatedly informed me that Defendant

      Erteschik’s reputation was “stellar” so any report of his wrongdoing was not

      believable, thereby falsely stating that I was fabricating my complaints against

      Defendant Erteschik.

         91.     Defendant Markley refused to hear the details of defendant Collins

      sexual demands and acts of retaliation and hostility against Plaintiff Bassett

      regarding the sexual harassment and retaliation. Defendant Markley actually

      refused to hear any details of Plaintiff Bassett’s harassment and retaliation

      complaints.

         92.     Defendant Markley informed that she contacted security at the

      Baltimore Marriott Waterfront prior to our meeting of July 6th, 2018 and

      informed me that there was no report of security contacts on June 6th, 2016.

      That was probably true, as Defendant Markley reported that she requested

      security contacts at the hotel on June 6th, of 2016. That date was 10 days prior



                                           23
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 24 of 138          PageID #: 24



      to the actual sexual harassment of June 16th 2016. Plaintiff Bassett was home

      on Maui on June 6th 2016.

        93.      Defendant Markley also told Plaintiff Bassett, during the

      “interview” on July 6th 2018 that there witnesses at the Baltimore Marriot who

      remembers me kissing Ms. Collins at the Marriott’s bar, insisting that I was the

      perpetrator of consensual or non-consensual sexual activity with Defendant

      Collins, implying that Plaintiff Bassett was the aggressor and that Ms. Collins

      was the victim. Defendant Markley’s outrageous statements were false and

      defamatory accusations.

        94.      Defendant Markley’s accusations clearly conflicts with the demands

      in Defendant Erteschik’s contract negotiations in which Defendants Collins,

      Erteschik and HDRC wanted a full and complete release from Plaintiff Bassett

      of the Defendant’s wrongdoings in the contract in exchange for a promise to

      end the hostile work environment, the retaliations, and a promise to allow

      Bassett to continue working at HDRC, in peace until his retirement.

        95.      I did inform Defendant Erteschik that on June 16th 2016 in the

      Baltimore Marriott’s bar, Defendant Collins demanded that I kiss her. It was

      demanded, forced, repugnant and nonconsensual.



                                           24
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 25 of 138             PageID #: 25



         96.     Defendant Markley thereafter drafted a cover “official report” of the

      sham “investigation.”

         97.     No outside investigation into my complaints were ever conducted

      by the HDRC board or by Defendant HDRC.

         98.     Defendant Markley’s report contained numerous errors of fact

      including reporting the date of the original sexual assault and harassment in

      Baltimore at the Baltimore Marriott Waterfront wrong. She reported her

      investigation was for June 6th, 2016 when Defendant Collins’ original

      harassment occurred on the late evening of June 16th 2016.

         99.     Defendant Markley’s conspired with Defendant Collins and

      Defendant Erteschik to draft a report that would be used cover to exculpate and

      shield Defendant Erteschik and his close friend and co-conspirator, Defendant

      Collins.

         100.    Defendant Erteschik did in fact make references to Defendant

      Markley’s sham investigation report in the letter of dismissal to Plaintiff

      Bassett on July 13th, 2018 as a reason to justify the firing of Plaintiff Bassett.

         101.    Defendant SHAWN ANTHONY LUIZ ESQ, is and was at all

      relevant times a resident of the County of Honolulu in the State of Hawaii.

      Defendant Shawn Anthony Luiz is being sued in his official capacity as a

                                            25
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 26 of 138           PageID #: 26



      board member and contracted attorney for HDRC and in his individual

      capacity as Plaintiff Bassett’s attorney.

         102.    Plaintiffs are informed and believe and thereon allege that at all

      times relevant herein, each of the Defendant JOHN DOES 1-10 and JANE

      DOES 1-10 were responsible in some manner for the occurrences and injuries

      alleged in this complaint. Their names and capacities are currently unknown to

      Plaintiffs. Plaintiffs will amend this Complaint to show such true names and

      capacities when the same have been ascertained.

         103.    Defendants, and each of them, including Does 1 through 10,

      contributed to the events and happenings as hereinafter set forth and that

      their acts and omissions contributed to the Plaintiffs' damages and losses

      as hereinafter set forth, and that each of the Defendants, including John

      and Jane Does 1 through 10, were at all times herein mentioned the agents

      and employees of each other and of each of the other Defendants, and that

      each of the acts of which Plaintiff's complain was ratified by each of the

      other Defendants or committed with advance knowledge and direct

      participation of each of the other Defendants

         FACTUAL ALLEGATIONS RELEVANT TO ALL CAUSES OF ACTION



                                            26
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 27 of 138                     PageID #: 27



  Plaintiff is a victim of Sexual Harassment

         104.     When Plaintiff Bassett, (a married man) rebuffed Defendant Collins

      demands Defendant Collins engaged in a campaign of retaliation and

      harassment threatening Defendant Bassett for rejecting or refusing her sexual advances,

      and was spreading rumors about Mr. Bassett’s personal life, his dress, his mental health and

      fitness to practice law. Defendant Collins orchestrated a contrived discipline file of

      phony complaints created out of retaliation, which eventually led to the

      wrongful dismissal Plaintiff Bassett on July 13th, 2018.

         105.     Plaintiff had always considered Defendant Collins as an old "close

      friend," prior to the evening June 16th 2016, as we had worked together for 18

      years at that time. Defendant Collins and I were at an agency conference in

      Baltimore on June 15th through the 17th, 2016.

         106.     Defendant Erteschik also attended that conference in 2016. I lived

      on Maui, Defendant Collins worked in the Honolulu Office, so we would only

      see each other once a month during my monthly trainings and for the annual

      Christmas party or special events. On rare occasions, Defendant Collins and

      Plaintiff would get together at the conference in Baltimore and have a couple

      of drinks and talk about office politics, the conference or banter about current

      events, old movies or the City of Baltimore.

                                                27
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 28 of 138          PageID #: 28



         107.    On the evening of June 16th, 2016, things changed. Defendant

      Collins and Defendant Erteschik were at the the Baltimore Marriot Waterfront

      bar. Defendant Collins was drinking wine at that time. Plaintiff met up with

      Defendant Collins after Defendant Erteschik left to do something. That left

      Defendant Collins and Plaintiff alone.

         108.    Defendant Collins was ordering more and more glasses of dark red

      wine and it was, one after another. Within a period of less than an hour,

      Defendant Collins had ordered at least another 4 glasses of red wine. That was

      4 glasses for each of us.

         109.    I knew Defendant Collins enjoyed drinking during the office

      Christmas parties. She would ask for a bottle of Jameson Irish Whisky, because

      that is what she wanted for Christmas. I was not aware that she had a serious

      alcohol problem. Defendant Collins was drinking a lot before I even sat down

      at the table with her. Defendant Collins became “frisky” and started to talk

      about her internet “boyfriend” and was asking me if I thought that her internet

      friend was in love with her.

         110.    This behavior was new to me, so, I just blurted out, “yea, probably”

      or something along those lines. Then Defendant Collins just blurted out that

      she wanted to "kiss me." She was 69 years old and I was 62 at the time and

                                           28
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 29 of 138             PageID #: 29



      married. I was shocked at the request as we were good friends and nothing

      more.

         111.    The most physical contact we had would be a “Faire la bise” cheek

      kiss in a greeting, and only on very special occasions and at very public

      locations. I offered a cheek “Faire la bise” kiss but Defendant Collins

      demanded more.

         112.    Defendant Collins demanded a lip kiss. One thing that is consistent

      with Defendant Collins is if you refuse her requests, you will be targeted for

      reprisal. In my mind this can’t be happening.

         113.    I was forced to kiss her, it was non-consensual, and she grabbed me

      as I had to pull away. I t was humiliating as there were several folks in bar

      watching. Defendant Collins was behaving in a way that can’t be described.

      She was intoxicated but highly animated and coltish.

         114.    I told Defendant Collins that we needed to leave the bar. I was

      holding her up somewhat loosely and as we walked past the front desk, she

      stumbled and fell pulling me down with her in a wet puddle. The staff at the

      front desk were staring with mouths open.

         115.    We got up and walked 20 yards to a place where we could sit, near

      the elevators and we rested for a minute or two. Two security personnel were

                                           29
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 30 of 138            PageID #: 30



      notified of the fall and they made contact with us by the elevators. They asked

      if we needed help. Trying to avoid a bigger scene, which would have added

      more embarrassment to the both of us.

         116.    Plaintiff told them that I would handle the situation. The security

      detail departed. That was a mistake.

         117.    Defendant Collins then blurted out that we were going to go to her

      room and engage in some sort of sexual activity.

         118.    Plaintiff told her “no, that was a very bad idea.” Defendant Collins

      then blurted out that she "was in love me."

         119.    Defendant Collins was intoxicated but she was well aware of place,

      time, and who she was talking with and what she was saying. She then told me

      that “I owed her,” that she “got me my job” and that “she protects me.” From

      what, I am not sure. So now I owe her.

         120.    Defendant Collins was my apparent supervisor and she had the

      power to hire and fire and discipline staff. I know that Defendant Erteschik is

      bound to what she wants as Defendant Erteschik has told me that he can’t

      control Defendant Collins.

         121.    He later told me in November 2017 that he needs her to help him

      with his job as he has not learned yet, even after 7 years at the job.

                                             30
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 31 of 138            PageID #: 31



         122.    He further stated that he can’t discipline her as “she can hurt me,” in

      his exact word. But all the staff at HDRC knew from day one that Defendant

      Collins controlled Defendant Erteschik. There was no way I could reciprocate

      or condone or fulfil Defendant Collins sexual or romantic demands or fantasy,

      so I knew at that time, my career at the agency was over.

         123.    Plaintiff told Defendant Collins that I would take her to her room

      and depart. Defendant Collins could not be reasoned with, as she very

      aggressively demanded that I would stay the night with her. Defendant Collins

      was needed support or was acting as if she needed supports so Plaintiff took

      her to her room and made one last attempt to dissuade her of her sexual

      demands so Plaintiff could leave without fearing retaliation.

         124.    Plaintiff was unsuccessful, Defendant Collins demanded that

      Plaintiff stay and she started to disrobe telling me she was going to take all her

      clothes off. At that time Plaintiff felt like she had a gun to my head. This was

      so disturbing to me and Plaintiff felt out of control. She then partially disrobed,

      took her pants down to her knees, but decided to clean up in bathroom, so

      when she left to the bathroom Plaintiff just got out of the room as fast as

      Plaintiff could. Plaintiff was hoping she would forget but Defendant Collins

      didn’t forget. The retaliation began almost immediately.

                                            31
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 32 of 138                          PageID #: 32



    The Plaintiff is a Victim of Retaliation

         125.      Retaliation against plaintiff began in July of 2016 right after the

      Baltimore sexual harassment. When Plaintiff Bassett, (a married man)

      rebuffed Defendant Collins demands Defendant Collins engaged in a campaign

      of retaliation and harassment threatening Defendant Bassett for rejecting or refusing her

      sexual advances, and was spreading rumors about Mr. Bassett’s personal life, telling

      Defendant Erteschik on or about January 2018, that his dress was not up to defendant

      Collins’ satisfaction and, on May of 2018 was falsely telling Defendant Erteschik that

      Plaintiff’s mental health was in decline, that Plaintiff was delusional which in all

      considerations, implies that Plaintiff is unfit to practice law. Defendant Collins

      orchestrated a contrived discipline file beginning in August 17th, 2018.

         126.      On August 16, 2018 plaintiff received a phone call from defendant

      Erteschik and defendant Collins demanding to know when plaintiff’s original is

      billing will be done. The demeanor of Defendant Erteschik was threatening,

      scolding and demeaning. Plaintiff informed defendant Erteschik that Plaintiff

      had six or seven billings finished that needed a review and could get those out

      in a couple of weeks and finish the rest in a month or so.

         127.      Plaintiff was shocked and stunned to hear defendant Erteschik

      demand attorney’s fees in a way that it was presented as if Plaintiff owed a


                                                  32
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 33 of 138             PageID #: 33



      personal debt to Defendant Erteschik, and presented as if he was panicking to

      get money to pay off a debt he owes to the mob.

         128.    I had to remind defendant Erteschik that I’ve been billing and

      bringing in fees consistently and doing it for 20 years without his urging,

      threats or help. Plaintiff bring in fees at a rate that avoids poor spending

      decisions, and makes sure the budget is balance every year.

         129.    Plaintiff does not honestly trust Defendant Collins or Defendant

      Erteschik with more than $100,000 per year at it seems they are always gone

      on vacations or going to unnecessary junket conferences, (maybe 4 or 5 each in

      2017) even though neither one does individual casework and they are both

      getting ready to retire.

         130.    Collins gives herself a $99,000 dollar salary and a $17,000 bonus

      for being the agencies data entry person and bookkeeper. In 2017, the agency

      spent $57,000 on travel when the usual travel expenditure is around

      $25,000.00, which is still high. On information and belief about $50,000 in

      travel expenses went exclusively to Defendant Erteschik and Defendant Collins

      for 2017 per form 990.

         131.    The voracious constant demand for money was a red flag to

      Plaintiff. The meanness and demeaning manner in which Plaintiff was

                                            33
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 34 of 138            PageID #: 34



      addressed was consistent with Defendant Collins retaliation but it seem that

      there was more to it than just retaliation. There was a desperation in the tone of

      Erteschik and Defendant Collins in their demands for cash from Plaintiff’s

      billing portfolio.

         132.    Plaintiff was hounded constantly in 2017 through 2018 on a regular

      basis.

         133.    Plaintiff believed that Defendant Collins was getting ready to retire,

      which is another red flag. She was 70 plus years old and per my understanding,

      and on information and belief, not in good health. Plaintiff noticed on one of

      my trips to the office in 2017 that Defendant Collins was exhibiting acquired

      strabismus or exotropia seemingly acquired after an illness that hospitalized her

      in California, and per her own statements, nearly killed her and gave her

      double pneumonia. She stated that she lost 40lbs during the illness.

         134.    Defendant Collins travels to California on a regular basis for Botox

      injections for her voice. Defendant Collins did quit just after Plaintiff was fired

      but went back to HDRC on information and belief to finish reports.

         135.    On August 17, 2018 Defendant Erteschik delivered to plaintiff an

      abusive and humiliating letter giving plaintiff an ultimatum that he bill his

      entire portfolio within six weeks and threatening discipline or termination if

                                            34
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 35 of 138            PageID #: 35



      Plaintiff didn’t finish by the end of September 2018. Billing portfolio that was

      maybe about $300,000. Defendant Erteschik was asking me to complete a task

      that was impossible to do for my office on Maui. Plaintiff had already brought

      in about $85,000 when the letter was sent in August. Plaintiff only earns

      $89,000 plus benefits.

         136.    The avarice from Defendant Collins and Erteschik for cash money

      from Plaintiff’s attorney’s fees portfolio was sending red flags to Plaintiff as

      I’ve never been pressured to bill at all, ever, until after the summer of 2016. No

      other staff member has ever come close to doing what Plaintiff has done for the

      agency in terms of bringing in extra money, and it was unheard of prior to my

      hiring in 1998 and not only was Plaintiff being a victim of my success in

      prevailing or getting settlement agreements, Plaintiff was being humiliated and

      threatened with termination for my success.

         137.    In my 20 years, no other staff member has had to put up with the

      degrading and humiliating attacks from defendant Collins and defendant

      Erteschik demanding cash money in such a shocking and degrading manner.

         138.    On information and belief, you could combine the total fee revenues

      generated and collected by the approximately 20 other attorneys that had



                                            35
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 36 of 138              PageID #: 36



      worked at HDRC as a lead counsel in the last 20 years, and the total would not

      match up to one of my average years.

         139.    There just is no rational basis for wanting the $330,000 to be billed

      in six weeks. Mismanagement was certain and it would leave nothing for next

      year.

         140.    It will still take months to collect and there is no rational need for it

      to have it all in for fiscal year 2018 unless there was another agenda.

         141.    Plaintiff billed for over $230,000, a monumental task, by the end of

      September 2017 and was told that Plaintiff substantially complied with

      administrative demands of the August 17th 2017 demands so there would be no

      further discipline per Defendant Erteschik. Defendant Collins would still

      denigrate Plaintiff.

         142.    Plaintiff was convinced that Defendant Collins would “order”

      Defendant Erteschik to fire me once Plaintiff had finished all my billing. That

      is what happened exactly.

         143.    At the end of fiscal 2016, When bonuses were handed using the

      revenues that Plaintiff brought in, Plaintiff was told by Defendant Erteschik

      that Plaintiff was not going to receive a bonus for 2016 because defendant

      Collins wasn’t happy as she wanted more money than the $120,000 that

                                            36
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 37 of 138           PageID #: 37



      Plaintiff brought in. Defendant Erteschik was actually afraid of Defendant

      Collins, and he refused to exert his authority to stop her harassment of Plaintiff

      and constant retaliation. This was prima facia evidence of Defendant

      Erteschik’s abdication of his authority to Defendant Collins, my retaliator and

      nemesis. Defendant Erteschik told me that if Plaintiff wanted a bonus Plaintiff

      would have to beg defendant Collins (a coworker) to give me a bonus because

      he did not have the courage to tell his subordinate that he was in charge of

      giving out bonuses and he was my direct supervisor.

         144.    I was forced to beg for my $4000 bonus which was humiliating

      especially light of the fact that the bookkeeper defendant Collins gives herself

      $17,000 bonus out of the money Plaintiff bring in, (2016) and defendant

      Erteschik gives himself a $13,000 bonus (2016) from my attorney’s fee

      revenues for doing basically very little, besides attending meetings, answering

      emails, hanging out at the legislature and attending conferences.

         145.    On or about August 21, 2017 plaintiff brought in billings totaling

      approximately $39,000, and it still wasn’t enough to stop the harassment.

         146.    On August 21, 2017, Plaintiff decided that Defendant Erteschik

      needed to know what happened in Baltimore on June 16th, 2016 that caused a

      rift in my relationship with Defendant Collins

                                           37
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 38 of 138                 PageID #: 38



         147.     I did not previously notify defendant Erteschik of what happened in

      Baltimore as Plaintiff knew defendant Erteschik would come to the defense of

      defendant Collins and the office allies for Collins, including defendant

      Miyahara and legal secretary Mike Rabanal would go to her defense also.

      Plaintiff would be shunned, embarrassed and ostracized. Plaintiff would be

      called a liar, bare the shame and embarrassment without administrative

      protection and most likely be targeted for dismissal. That is what happened.

         148.     HDRC does not have a sex harassment policy or one that is

      followed.

         149.     Defendant Collins has a near dictatorial grip over the office

      personnel, Plaintiff would assume that no one would come to my defense at the

      office. Plaintiff still felt that Plaintiff still needed to report the incident to

      defendant Erteschik in August on or about August 21, 2017, due to the stress of

      the hostile work environment was not improving over time but getting worse.

      Plaintiff decided to report to defendant Erteschik what happened in Baltimore

      on June 16, 2016 at the conference with defendant Collins and myself.

         150.     In a strange turn of events defendant Erteschik at first refused to

      listen to my report without having defendant Collins present as if he was not



                                               38
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 39 of 138           PageID #: 39



      capable of decision-making on his own. I insisted that the conversation remain

      confidential at that time and between us.

         151.    Plaintiff recalls that Plaintiff made arrangements to telephone

      Defendant Erteschik after hours on his private phone. I informed defendant

      Erteschik then exactly what happened in Baltimore between defendant Collins

      and myself on the evening of June 16th 2016 to hopefully explain how I went

      from the agencies golden boy to the cash cow pariah. Hopefully to explain to

      Defendant Erteschik as to the reasons of why Defendant Collins was on the

      warpath of constant threats and humiliating comments to Plaintiff.

         152.    At first defendant Erteschik said that defendant Collins “must’ve

      been really drunk to do what she did.” I responded, “yes, she was hammered.”

         153.    Defendant Erteschik then told me that because he wasn’t there on

      June 16, 2016, there’s nothing he can do. I told him that he didn’t have to be

      there on June 16, 2016 because I was telling him exactly what happened on

      June 16th 2016, therefore he in fact does know what happened. I told defendant

      Erteschik that I was not interested in filing suit or having defendant Collins

      disciplined but I insisted that the harassment and retaliation stop.




                                            39
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 40 of 138            PageID #: 40



         154.    The harassment never stopped and even got worse. Eventually

      defendant Erteschik joined in with defendant Collins with the retaliation

      campaign against plaintiff

         155.    Defendant Erteschik would eventually just tell me that Plaintiff was

      flat out lying about Baltimore, that Plaintiff’s complaint was just “BS,” that

      was in Defendant Erteschik’s own words. I was threaten with termination

      thereafter for even bring up the subject.

         156.    Plaintiff also suspect that Defendant Collins and Defendant

      Erteschik were misusing, mismanaging, siphoning and/or embezzling agency

      funds.

         157.    Defendant Erteschik can't account for $200,000.00 that should be in

      the carry-over account. I brought in $95,000.00 (more or less and the

      approximately $50,000 in overage spending. Cash this year plus the

      $220,000.00 in billing I am told that there is no money for bonuses for me or

      the kiddies. My revenues are not federal funds so they don't need to be

      accounted for by the Federal agencies that provide oversight. Very easy to

      divert for personal use. There was always money for bonuses and conferences.

      Not now. I reported it to the board (one member, a lawyer Luiz). There is no

      oversight of the finances except the by the. told me that the board was mad at

                                           40
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 41 of 138            PageID #: 41



      me for not billing fast enough I found out that was a lie. I talked to the board.

      In my 20 years there. Nobody has ever demanded that billing be current. It

      was never even monitored, ever. I have always done it, at a reasonable pace. So

      why now?

         158.    Defendant Ann Collins has worked at HDRC since before 1995m

      she is 70-71 years old. She quit her position as of October 2018, Defendant

      Collins is HDRC’s bookkeeper and Director of Programs.

         159.    Defendant Ann Collins has full and exclusive control of all agency

      revenues, attorney fees (@$90,000.00 average per year from Plaintiff Bassett)

      all agency expenditures, all bookkeeping, all ledgers, bank statements, and

      credit card statement and invoices without any legitimate oversight.

         160.     At the end of fiscal year (late September or early October 2017) I

      was told by Erteschik, via phone, that the agency was broke, so there would be

      no bonuses. I always get about a $4000.00- $5,000 bonus.

         161.    I told Erteschik, that is impossible, as we always have at least

      $100,000- $150,000 cash on hand residuals every year ( actually we had

      $200,000 beginning of fiscal 2017, $250,000 at beginning of fiscal; 2016) and I

      just had deposited a $67,250.00 at the end of June early July 2017 so that

      should still be there in the HDRC savings bank..

                                            41
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 42 of 138           PageID #: 42



         162.    I told Erteschik to investigate as we have a very poor system of

      financial management involving zero oversight.

         163.    Erteschik told me he would investigate my report of possible

      missing funds to Defendant Ann Collins.

         164.    Defendant Erteschik gave defendant Collins his email password to

      his account plus the agency authorized Defendant Collins to have her own

      separate domain name under a second Erteschik account so she could retaliate

      against plaintiff using Defendant Erteschik’s name.

         165.    Defendant’s Erteschik gave Defendant Collins his agency email

      password so she could impersonate Defendant Erteschik at any time, to act as

      Defendant Erteschik’s imposter to retaliate against the Plaintiff.

         166.    I am informed and believe that Defendant Collins was also given,

      devised, had programmed or usurped an exclusive email account on HDRC

      DNS’s server, under the name of the Erteschik, (Defendant Erteschik) which,

      of course had a separate password and separate account.

         167.    Defendant Collins could now impersonate Defendant Erteschik,

      online, to harass and retaliate against Plaintiff Bassett and avoid a complaint of

      hostile work environment, harassment, retaliation liability for Title VII

      retaliation violations or violations of the Whistleblowers Protection Act.

                                           42
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 43 of 138              PageID #: 43



         168.    Defendant Erteschik’s official office email domain name was

      Louis@hawaiidisabilityrights.org and I am informed and believe Defendant

      Collin’s would impersonate Defendant Erteschik online using an unofficial

      mailbox domain under Defendant Erteschik name using her own separate

      Domain Name of Louis@disabiltyrights.org.

         169.    The alternative domain name used for impersonating the Executive

      Director, Defendant Erteschik, by Defendant Collins. I am informed and

      believe this new domain name and Erteschik mailbox was set up and

      established by HDRC’s IT technician and office computer programmer, Ron

      Baltero

         170.    Defendant Collins was “impersonating Erteschik” by using the

      second Erteschik domain name email account to communicate with Defendant

      HDRC’s employment lawyer, John Knorek.

         171.    I am informed and believe that attorney John Knorek’s had

      knowledge that the domain name of Louis@disablityright.org was assigned to a

      mailbox used by Defendant Collins and was not going to Defendant Erteschik.

      If true, attorney Knorek is therefore complicit in Collin’s retaliation,




                                            43
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 44 of 138             PageID #: 44



         172.     When Defendant Collins, went online and impersonated Defendant

      Erteschik she could therefore remain incognito engage in retaliation against

      Plaintiff. Defendant Erteschik’s

         173.     Defendant Collins was in fact retaliating against Plaintiff, in

      violation of Title VII of the Civil Rights Act of 1964 and the Whistleblowers

      Protection Act in her communications with attorney John Knorik.

         174.     Defendant Collin’s and attorney Knorik were complicit in

      sabotaging Defendant Erteschik’s and Plaintiff’s contract agreement.

      Defendant Collins wanted to make sure that the contract would never be signed

      as Defendant Collins wanted to continue her retaliation and eventually have

      Plaintiff fired.

         175.     Thereafter Defendant Erteschik and Plaintiff agreed to put Plaintiff

      in a contracted position to keep Plaintiff safe from the disparaging threats of

      termination and hostile work environment created by Defendant Collins.

         176.     Defendant Erteschik could not consummate the creation of a

      employee contract for Plaintiff as Defendant Collins would not allow it.

         177.     Defendant Erteschik had surrendered his authority to Defendant

      Collins which amounted to a total abdication of Defendant Erteschik’s

      executive authority to Defendant Collins, allowing Defendant Collins to use

                                            44
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 45 of 138             PageID #: 45



      Mr. Erteschik’s email account in “Lou’s” own persona to intercept confidential

      communications (a crime and violation of HI Rev Stat § 711-1106.6) and to

      deliver impersonated electronic mail to Plaintiff Bassett for the purpose of

      bullying, harassing, humiliating, threatening and retaliating against Plaintiff

      Bassett. Defendant Collin’s in concert with Defendant Erteschik has caused

      defendant Bassett, mental, physical, emotional and financial harm. Such

      actions by defendant Collins and Erteschik were done with the intent to harm

      and done with malice. Plaintiff’s proposed contract was a gift to the agency

      wherein Plaintiff’s offered to sign a contract wherein plaintiff promised; giving

      all Defendant’s a full release of any and all of their tortious malfeasance

      against Plaintiff in exchange for a promise not to harass, retaliate or fire

      Plaintiff Bassett to an agreed retirement date in November of 2019 without

      monetary consideration. Plaintiff just wanted the harassment and threats of

      termination to end.

         178.    Defendant Collins was sending an email/emails to Plaintiff on

      04/09/2018 using Defendant Erteschik’s email account and Defendant

      Erteschik’s name. Defendant Collins threatened fire Plaintiff in the 04/092018

      email to Plaintiff for asking assurances from Defendant Erteschik that his job

      was safe from Defendant Collins’ wrath, threats and humiliating remarks.

                                            45
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 46 of 138            PageID #: 46



      Unbeknownst to Plaintiff, Defendant Collins was monitoring Defendant

      Erteschik’s email communications with Plaintiff in real time. Plaintiff’s

      confidential email communications to the Director were being intercepted by

      Plaintiff’s sexual harasser and retaliator, Defendant Collins. Defendant Collins

      was impersonating Defendant Erteschik in his email account for the purpose of

      harassing and retaliating against Plaintiff which is a misdemeanor in Hawaii. It

      violates Hawaii’s anti-bullying statute.

         179.    It was generally easy to spot Defendant Collins’ email to Plaintiff

      using Defendant Erteschik’s email account as her emails to me had an

      immature, petulant, scolding threatening tone to them which was never used by

      Defendant Erteschik.

         180.    Defendant Erteschik confirmed that Defendant Collins was using his

      account to harass and retaliate against Plaintiff on 04/09/2018, right after I

      received the cloaked email from Defendant Collins.

         181.    Plaintiff is a Whistleblower

         182.    In this complaint, Plaintiff alleges that Defendant Collins and

      Defendant Erteschik has mismanaged or misused agency funds, used agency

      funds for personal use. Plaintiff Bassett has reported the same to Defendant

      Erteschik, who responded by threatening termination. Further reports and

                                            46
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 47 of 138            PageID #: 47



      complaints of the same to the Defendant HDRC board in September of 2017

      and again in June of 2018 when the board did nothing on Plaintiff’s complaints

      but the board president and board vice president did retaliate against Plaintiff

      Bassett by investigating Plaintiff and by echoing Defendant Collins demands

      for cash revenues by making demands that Plaintiff complete his billing and

      bill collections before investigation begin.

         183.    When it became clear that Defendant Erteschik and the board

      officers were complicit in the monetary mismanagement or otherwise complicit

      in the retaliation for Plaintiff’s reporting of the possible financial

      mismanagement, Plaintiff Bassett reported the agencies monetary financial

      mismanagement to law enforcement, including contact the Attorneys General

      Criminal Division, Bill Beckley, Chief of HPD’s White Collar Crimes

      Division, Chris Van Marter of the City Prosecutors the week just after June

      18th, 2018 and thereafter I contacted the US DHHS Inspector General about a

      month later at the recommendation of HPD Chief Bill Beckley and made a

      complaint and report of money mismanagement. Law enforcement needs the

      corporations financials before they open a case therefore in this complaint

      Plaintiff is requesting such.



                                             47
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 48 of 138           PageID #: 48



         184.     I was being targeted for dismissal regardless since August 17th

      2017 whether I complied with all of the agencies demands or not. So in

      September of 2018 I first contacted Attorney Shawn Luiz, my old co-counsel at

      HDRC.

         185.    I told Luiz the whole story of the missing funds, the retaliation and

      Defendant Collins harassment in Baltimore on June 16th 2016, and the threats

      of my termination. I asked Luiz to represent me and fully expecting Attorney

      Luiz to represent me to the board and tell the board of my complaints fully

      expecting a board reaction and board protection from Defendant Collin’s and

      Erteschik’s retaliation. Attorney Luiz did none of that but he did falsely or

      negligently informed me that my job was safe. He also advised me not to

      contact the board president at the time, Sharon Smockhoffen as he would take

      care of it. That was bad advice as Ms. Smockhoffen would have been the best

      person to contact to get the board’s participation in aiding and protecting me

      from retaliation.

         186.     June of 2018, I contacted HDRC board members to let them know

      what was going on at with Defendant Erteschik and Collins, the Sex

      harassment/retaliation and missing money. Defendant Grant, Defendant

      Markley and Defendant Luiz. have all engaged in a campaign of retaliation

                                           48
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 49 of 138             PageID #: 49



      against Plaintiff for reporting a Title VII of the civil rights Act of 1964 sexual

      harassment and retaliation by the agencies administration and monetary

      mismanagement and the board thereafter engaged in tortious and criminal

      actions against Plaintiff Bassett for reporting those above complaints and

      violations and/or breach of State and Federal law and violation of the State’s

      Whistleblowers Protection Act.

         187.    Defendant Collins acts of scornful retaliation and harassment

      included orders to slowly close down operations at the Maui office by

      eliminating litigation cases at intake, outsourcing major litigation stop sending

      or assigning cases to Plaintiff, beginning around May of 2018, about the same

      time that Defendant Collins had put her properties up for sale, in a deliberate

      act of constructive termination.

         188.    On information and belief, Defendant Collins also isolated Plaintiff

      in the workplace on or about May of 2018 by “ordering” and threatening all

      staff to cease all communication with Plaintiff, unless cleared or necessary.

      Plaintiff could not get staff or board members to return emails or phone calls

      after May of 2018.




                                            49
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 50 of 138          PageID #: 50



         189.    On information and belief Defendant Collins had put her Honolulu

      properties up for sale round April of 2018, preparing to leave the island and has

      since sold her property or properties in Hawaii.

         190.    Defendant Collins quit her position at HDRC as of 10/20/2018 and

      made plans to spend time on the East coast.

         191.    On information and belief Defendant Collins intends to retire in Las

      Vegas in a very large home.

         192.    Defendant Collins had exclusive control and access to HDRC

      finances and budget which in 2017 was over $1.7 million dollars plus a

      $200,000 carryover surplus from 2016 and approximately $90,000 in agency

      fee revenues from fiscal year 2016- 2017.

         193.    Her exclusive financial control included control of all revenues,

      expenditures, saving bank accounts, accounting expenditure and credit entries,

      agency ledgers, checking accounts, and credit card accounts. There were no

      internal controls or oversight and her financial activities were done without

      supervision or and done without expense and income verification, without

      management audits, internal audits, ledger reviews.




                                           50
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 51 of 138          PageID #: 51



         194.    The agency goes through an unverified audit annually but has just

      posted the 2017 annual report one year overdue and which contains glowing

      errors.

         195.    At the end of fiscal 2017, Defendant Erteschik informed the staff

      that no bonuses would not happen since the administration had spent the

      agency into the red. Defendant Erteschik informed Plaintiff personally that the

      agency was $80,000 in the red by end of fiscal 2017 in October of 2017. The

      2016-2017 annual report that came out on or about November 2018 incorrectly

      shows that the Defendant HDRC had about a $200,000 carryover.

         196.    Plaintiff is informed and believes that Defendant HDRC has not

      filed its form 990 for the 2017 year as of early December 2018 around 9

      months overdue.

         197.    Plaintiff believes and alleges that Defendant Erteschik is using

      revenues from the 2018 tax period to cover for deficits in the 2017 tax year.

         198.    Administrative assistant Defendant Miyahara and IT administrative

      assistant Ron Baltero have check signing authorization.

         199.    Plaintiff is informed and believe and hereby allege that there was a

      significant and unaccounted for deficit, which basic math would indicate would

      be close to over $280,000 at the end of fiscal 2017 per the personal reporting to

                                           51
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 52 of 138           PageID #: 52



      Plaintiff by Defendant Erteschik on or about late August or early September of

      2017, including a report that the agency was $80,000 in the red as of October

      of 2017.

         200.    Plaintiff Bassett had informed Defendant Erteschik during the phone

      conversation in late August or early September 2017 that there was possible or

      likely monetary mismanagement at the agency which could include, siphoning,

      personal use or embezzlement (a crime).

         201.    Plaintiff asked Defendant Erteschik to personally check with

      Defendant Collins to trace the excess expenditures.

         202.    During that same phone conversation Defendant Erteschik told

      Plaintiff that the Plaintiff and Plaintiff’s wife, Garilyn Bassett, a HDRC

      contract worker, who has experience reconciling bank ledgers, an accounting

      associate for a large hotel and has substantial banking auditing, and ledger

      auditing experience could have access or copies of the ledgers, books and

      banking statements to do an internal audit to trace the unbudgeted spending and

      missing carryover to ensure that there was no monetary mismanagement.

      Defendant Erteschik told Plaintiff during that phone conversation that Plaintiff

      could have access to the agencies financials.



                                           52
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 53 of 138              PageID #: 53



         203.    Soon thereafter the above referenced phone conversation, Defendant

      Erteschik informed Defendant Collins of my report and his consent for an

      unofficial audit, he contacted Plaintiff and he withdrew his consent to allow

      Plaintiff and Garilyn Bassett to have access to the agencies financials.

      Defendant Erteschik informed Plaintiff that Defendant Collins wanted me fired

      on the spot for just asking, which is a violation of the Whistleblowers

      Protection Act, if true. Defendant Erteschik also informed me during a later

      phone conversation that I would/could be fired if I ever mentioned the ledgers

      again.

         204.    Plaintiff now realized that Defendant Erteschik was in Defendant

      Collins’ camp and most likely complicit in the apparent alleged financial

      mismanagement.

         205.    Defendant Collins has retaliated and created a hostile work

      environment against Plaintiff Bassett because Plaintiff Bassett had rebuffed her

      drunken sexual demands which occurred on or about June 16th, 2016 at a

      conference in Baltimore Maryland. Defendant Collins further retaliated for

      reporting Collin’s retaliation and activities which created a hostile work

      environment. Defendant Collins further engaged in retaliation against Mr.

      Bassett for reporting budgetary mismanagement by Collins to Defendant

                                           53
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 54 of 138            PageID #: 54



      Erteschik. of which Mr. Erteschik is complicit, including other illegal and

      tortious activities against Plaintiff Bassett. Now Plaintiff has thrown another

      log on the fire.

         206.

         207.    Plaintiff Bassett did not want to report the sexual harassment out of

      shame, embarrassment and stigma and also because of the backlash which

      would come from making such a report, as Defendant Collins has taken over

      the Directorship of the agency when Defendant Erteschik abandoned his

      Executive duties. Defendant Erteschik considers Defendant Collins to be an

      essential employee as Defendant Erteschik informed Plaintiff Bassett that he

      can’t do his job without Defendant Collins.

         208.    When first informed Defendant Erteschik of the initial sexual

      harassment on about July of 2017, Defendant Erteschik informed Plaintiff

      Bassett that, “Defendant Collins must have been very drunk to do that to you,”

      and Plaintiff Bassett responded, “yes, she was hammered.” Defendant

      Erteschik then replied to the report of harassment by Defendant Collins that,

      since “I wasn’t there so there is nothing I really can do.” I told Defendant

      Erteschik that he does know as Plaintiff has just told him that it happened. I

      informed Defendant Erteschik at that time of the initial report that I did not

                                            54
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 55 of 138              PageID #: 55



      want Defendant Collins disciplined or fired, but that I insisted that the threats

      of termination and other threats, insults and defamatory statements must end.

         209.        Defendant Erteschik failed to any take action to address or stop the

      harassment from July of 2017 to the present and in fact became complicit in the

      retaliation.

         210.        After I reported the harassment and retaliation to Defendant

      Erteschik, he informed Plaintiff Bassett on or about November 23rd 2017 or

      later that Defendant Collins demands that Defendant Erteschik to engage in

      harassing Plaintiff Bassett by making unreasonable demands of Plaintiff

      Bassett and further engage in hostile, humiliations, scolding remarks, threats

      and insults.

         211.        Defendant Erteschik informed Plaintiff Bassett at that same meeting

      on November 23rd 2017 or later, that he feared Defendant Collins as

      Defendant Collins, in his words, “can hurt him.” Defendant Erteschik and

      Defendant Collins have a relationship was detrimental for the corporations

      operations and to its employees.

         212.        Defendant Erteschik not only failed to investigate, address, and/or

      stop the retaliation and harassment, Defendant Erteschik joined in with

      Defendant Collins and engaged, participated and colluded with Defendant

                                               55
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 56 of 138            PageID #: 56



      Collins and subsequently, along with Defendant Miyahara, Defendant Grant

      and Defendant Markley engaged in further retaliation and harassment against

      Mr. Bassett for reporting Defendant Collin’s sexual harassment and retaliation

      for reporting such and such activity continued through his wrongful discharge

      on July 13th 2018 and thereafter. Such further harassment and retaliation for

      engaging in protected activity has caused Plaintiff Bassett emotional,

      psychological, mental anguish and financial harm.

         213.    retaliation for reporting budgetary and financial mismanagement by

      Collins. Defendant Erteschik was and still is complicit, including other illegal

      and tortious activities against Plaintiff Bassett.

         214.    Mr. Erteschik fired Plaintiff Bassett on July 13th, 2018, just hours

      after he completed drafting his entire billing portfolio (around $300,000.00

      more or less) per the demands of Erteschik and board president, Andrew

      Grant. Plaintiff Bassett was informed that he was immediately fired because he

      requested Defendant Erteschik, HDRC Executive Director, through an email,

      to please ask Defendant Miyahara to retract her defamatory statements. An act

      which all employees are entitled to do under HDRC’s employee policies. The

      firing had been planned for weeks. Defendant Erteschik contract Defendant

      Shawn Luiz to take over my case load weeks before I was fired, the agency

                                             56
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 57 of 138             PageID #: 57



      quit sending me new cases several weeks before the firing and within hours of

      finishing my billing portfolio, the dismissal letter was sent out along with my

      cobra package. ($900 a month to continue my medical insurance).

         215.    Plaintiff Erteschik admitted to me during a phone conversation that

      he defamed me by telling the board on or about the end of fiscal 2017 that the

      $50,000 to $80,000 budget shortfall of fiscal 2017 was my fault or partially my

      fault because I failed to bring in the shortfall. Balancing the budget is not the

      legal staffs responsibility. During fiscal 2017 Plaintiff Bassett brought in nearly

      $90,000, more or less, which made it a very good year and an accomplishment

      not equaled by any staff member or attorney in the history of the agency. What

      should have raised concerns by the board was that the year started with a

      $200,000.00 plus surplus, plus my $90,000.00 of revenue plus the $50,000-

      $80,000 shortfall which means that about $350,000.00 of unexplained revenue

      losses occurred. Defendants Erteschik Erteschik and Ann Collins scapegoated

      and defamed Plaintiff Bassett to explain the massive unexplained deficits

      which irreparably damaged Plaintiff’s Bassett’s reputation to the board and

      held me out to ridicule and led to further retaliation and harassment by the

      board and Defendant Erteschik and Collins.



                                            57
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 58 of 138           PageID #: 58



         216.    Defendant Erteschik also agreed to let me look at banking

      statements and the ledgers.

         217.    Defendant Erteschik instead alerted Defendant Ann Collins of my

      report.

         218.    The Executive Director thereafter told me that Ann Collins ordered

      Erteschik to fire me on the spot just for asking.

         219.    Erteschik also told me that I would be fired if I ever mention "the

      books" again.

         220.    Erteschik is now threatening to fire me again. H

         221.    The board is balking at a forensic audit in support of Erteschik and

      Ann and both Erteschik and Ann Collins and even the president and vice

      president of the board are retaliating against me for being a whistle blower.

         222.    On information and belief, Defend Collins had also given our

      PAVA HAVA contract to her old girl friend and non-employee, Kathleen

      Delahanty (68), Erteschik told me that he has given a "contract" to her for $35

      an hour.

         223.    HDRC is about one third of usual staffing. HDRC used to have as

      much as 10 attorneys and 12 advocates working at the same time back at

      around 2000.

                                            58
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 59 of 138            PageID #: 59




                          PLAINTIFF IS A WHISTLEBLOWER

   Under Hawaii’s WHISTLEBLOWERS' PROTECTION ACT at HRS §378-
                             61-62

         224.    On or around late August or early September 2017 Plaintiff Bassett

      was informed by Defendant Erteschik, via a telephone call that the agency was

      broke and in the red and there would be no bonuses for the 2017 year.

         225.    I always receive a needed bonus of at least $4000.00 annually. I

      responded to Defendant Erteschik that the agency carries over at least $150,000

      (actually closer to $200,000-$250,000) every year and that I just had deposited

      a check for over $67,000 in fee revenues.

         226.    I told defendant Erteschik that I wanted my bonus. I told him that I

      had just had deposited a check for over $67,000 and that money should be

      there. I felt that there were massive red flags with the lack of oversight and I

      was a bit angry thinking that Defendant Erteschik and Defendant Collins had

      the temerity to squander to agencies Christmas bonuses for staff who were

      expecting the Directors to act responsibly with the agencies money.

         227.    I thereafter immediately asked Defendant Erteschik to verify with

      the bookkeeper, who is also Defendant Collins, the Program Director, to

      reconcile the missing funds.

                                            59
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 60 of 138               PageID #: 60



         228.    Plaintiff told Defendant Erteschik on the same phone call, that

      there’s something wrong with the agencies financials, either gross financial

      mismanagement, gross financial negligence, or personal use of agency funds

      (theft of federal grant money; 18 U.S. Code § 666 - Theft or bribery concerning

      programs receiving Federal funds). I told Defendant Erteschik that there is no

      financial oversight or internal controls of expenditure verification, and the

      possibility of some fraud or mistakes is very high.

         229.    I also asked Defendant Erteschik, at that time, if I could, along with

      my wife, Garilyn Bassett, who was then a contract worker for HDRC, do an

      inside audit for fiscal 2017. Garilyn Bassett has auditing experience in

      reconciling banking ledgers and is currently an Account Associate for the

      Hilton Grand Wailea on Maui helping with the hotels audits. We would do the

      audit on our own time without cost or charge. Defendant Erteschik took a

      hostile tone but agreed to my internal audit or review.

         230.    My report to Executive Director, Defendant Erteschik was sufficient

      report of a violation of an illegal or unlawful activity to an employer, which is

      covered under the Whistleblower’s Protection Act (HRS §378-62, §378-63 et-

      al).



                                             60
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 61 of 138            PageID #: 61



         231.    Defendant Erteschik at first agreed that I could do an inside

      audit/review for 2017 and he would make HDRC’s and ledgers and banking

      financials available to me and my wife

         232.    Plaintiff Bassett is an "Employee" under the act as he is “a person

      who performs a service for wages” HDRC is an "Employer" under the act as

      HDRC is an employer as it “means a person who has one or more employees.

      Employer includes an agent of an employer a person who has one or more

      employees.” HDRC in an Employer and Defendant Erteschik, Collins, Grant,

      Markley and Luiz are all agents of the employer. Defendant HDRC come

      within the act because HDRC is a "Person" (which) means an individual, sole

      proprietorship, partnership, corporation, association, or any other legal entity.

      HDRC is a corporation. A law enforcement agency or any member or

      employee of a law enforcement agency, I did contact The Attorneys General,

      HPD, City Prosecutors, and even the FBI and later the Inspector General for

      the US DHHS and report financial mismanagement as a crime;

         233.    Defendant Erteschik thereafter reported to me that he contacted the

      bookkeeper, Director of Programs, Defendant Collins and reported my report

      and concerns.



                                            61
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 62 of 138             PageID #: 62



         234.    Defendant Erteschik did not thereafter address my complaint and

      report of a possible crime or allow Plaintiff to do an internal audit or review.

      Defendant Erteschik did not investigate my report of illegal financial

      violations. Instead, Defendant Erteschik informed Defendant Collins of my

      report. Defendant Erteschik informed me the next day or so, that Defendant

      Collins’ insisted that I should be “fired on the spot” for reporting to the

      employer about a violation of law regarding the missing funds, the theft or

      possible theft, gross negligence or gross mismanagement of agency finances.

         235.    Defendant Erteschik agreement with Plaintiff to allow me to review

      the ledgers and the banking financials was withdrawn, by orders of Defendant

      Collins.

         236.    Defendant Collins’ made it clear that she wanted me fired for

      refusing her sexual advances from on June 16th 2016 onward, so, at that time

      it was no surprise that Defendant Collins further expressed her desires and

      made it known that she wanted me fired.

      237.       The surprise to Plaintiff was that Defendant Erteschik also echoed

      the same sentiments as Defendant Collins, in that, sometime thereafter in

      September of 2017, Defendant Erteschik told me on the phone that Plaintiff (I)



                                            62
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 63 of 138              PageID #: 63



      would be terminated if the Plaintiff (I) would ever mention the “books” or

      “ledgers” or the agencies finances again.

      238.       It became clear to Plaintiff that Defendant Erteschik was either

      somewhat or somehow complicit in the mismanagement of agencies federal

      grant revenues or had direct knowledge of the mismanagement of the agencies

      funds. That would be a misprision of a felony. §378-62 Discharge of, threats

      to, or discrimination against employee for reporting violations of law. An

      employer shall not discharge, threaten, or otherwise discriminate against an

      employee regarding the employee's compensation, terms, conditions, location,

      or privileges of employment because:

         239.    (1) The employee, or a person acting on behalf of the employee,

      reports or is about to report to the employer, or reports or is about to report to a

      public body, verbally or in writing, a violation or a suspected violation of:

         240.    (A) A law, rule, ordinance, or regulation, adopted pursuant to law of

      this State, a political subdivision of this State, or the United States;

         241.    Plaintiff Was Completely Current In His Job Duties When He Was

      Discharged

         242.    The kingpin complaint which Defendant Collins harassed and

      retaliated against Plaintiff was money. Defendant Collins constantly

                                             63
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 64 of 138            PageID #: 64



      disparaged plaintiff was that he was not getting money into the agency fast

      enough for us billing.

         243.    In Plaintiff’s 20 year career, I was probably never fully caught up in

      getting billing statements out. That was due for to three factors. The fact that

      Plaintiff was the only full time litigation attorney who was doing due process

      hearings, federal lawsuits and federal appeals state wide made it difficult to

      find the time to completely catch up. Billing is very time-consuming.

         244.    The second reason which is a more compelling reason was the risk

      of waste. What Plaintiff was doing was bringing in about $90,000 cash every

      year which is more than a salary. Plaintiff felt that bringing in more than

      90,000 would lead to excessive waste or financial mismanagement as it had

      done in the past. There have been instances in the past that it was clear that

      management (executive Director and Ann Collins including Kathleen

      Delahanty would take vacations with a large cash influx of unregulated funds.

      That happened around 2008 when administration staff took vacations to Japan

      and elsewhere with the revenues and other instances when the director would

      use attorney fee revenues for expensive remodeling on rental properties or

      apparently hire friends on contracts. Plaintiff felt that keeping the revenues

      around hundred thousand dollars under would avoid financial waste.

                                            64
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 65 of 138         PageID #: 65



        245.     The third reason was that Plaintiff always wanted to make sure

      there’s enough billing revenue for every year so that there would not be

      shortages during slow years. Since settlement agreements have a six-year

      statute of limitations on enforcement there was never was any logical reason to

      bring in more than $100,000 year my billing portfolio was like having money

      in the bank for the agency for slow years.

        246.     In 2015 Plaintiff brought in about $120,000-$140,000 cash per the

      HDRC’s 990 filing and in 2016 Plaintiff brought in between $90,000 to maybe

      $120,000 cash anyhow you calculate. Per HDRCs 990 over $140,000 were

      brought in for fees per HDRC 990 filing.

        247.     Plaintiff’s portfolio of over $300,000 from old cases, and some as

      old as to three and four years and a couple were older. The problems that I

      would continually get favorable settlement agreements every year to the

      portfolio would build up. So, it was shame on me for prevailing or settling

      favorably so many cases.

        248.     Starting around August 2017, defendant Collins became incessant

      about getting money, and more money, and more money, from my billing

      portfolio. It was to the point of becoming bizarre and the demands took on a

      very retaliatory demeaning degrading humiliating tone.

                                           65
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 66 of 138                PageID #: 66



         249.    I was the only attorney in the history agency back from 1977 the

      present to bring in revenues consistently over my salary. Defendant Erteschik

      never litigated a case as lead counsel and never prevail in any due process

      hearings. It didn’t matter as attorney revenues are not part of a public interest

      attorney’s job. Erteschik never had to worry about billing because he never

      won any cases.

         250.    Attorney Jennifer Patricio was at the agency for seven years and

      maybe brought in a total of $29,000 during whole seven years which is a little

      more than $4000 average and once she left the agency I was required to collect

      over $20,000 of her late billing and Patricio was never scolded or disciplined

      over her billing or her lack of litigation success. It is just not part of the job.

         251.    There have been about 20 attorneys that have come and gone in the

      last 20 years and 90% of failed to bring in any revenues at all and nobody was

      ever disciplined over not bringing in revenue. Attorney Patty Clarkson is the

      only attorney that prevailed in a due process case and brought in $40,000 in her

      first year which is remarkable, but she was targeted by defendant Collins

      because Defendant Collins did not like her, could not control her and she was

      friends with Plaintiff. She was subjected to a hostile work environment and

      decided to leave the agency for reasons unrelated.

                                              66
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 67 of 138            PageID #: 67



         252.    I believe it was 2008 or thereabouts Plaintiff bill for over $300,000

      in the party was thrown in plaintiff’s honor in 2018 plaintiff billed for over

      $300,000 was possibly scolded me and retaliated against eventually was fired.

         253.    On July 12, 2018 plaintiff was completely caught up in all his

      billing which was for the fiscal year 2018 Plaintiff billed for over $330,000.

         254.    No party this time. The administration through Board President

      Andrew Grant was demanding that I finish all billing by late July 2018 or

      subject to discipline. A board member ordering staff around?

         255.    I knew that once my billing was finished I would be fired. I had

      informed board president Defendant Grant and vice president Defendant

      Markley that I would be fired once my billing was done because that is all that

      Collins and Erteschik wanted. Then Collins would have her vengeance.

         256.    July 13, 2018 Plaintiff was fired on a pretext. Because Plaintiff sent

      an email to Defendant Erteschik asking him (please) if he could please go to

      Defendant Miyahara and tell her that Plaintiff is demanding that she retract her

      defamatory statements from May 1, 2017. Per the employees manual all staff

      are entitled to a hostility free and a defamation free work environment. The

      executive director is responsible to ensure that happens. Didn’t matter, they fire

      me.

                                            67
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 68 of 138            PageID #: 68



         257.    Plaintiff was threatened with discipline or termination by Defendant

      Collins and Defendant Erteschik if Plaintiff didn’t bill faster in August of 2017.

      Plaintiff substantially complied and the threats were withdrawn in September

      of 2017. Plaintiff was thereafter threatened with retaliation again by the agent

      of Defendant Collins and Erteschik, board president, Defendant Grant with

      discipline in June of 2018.

         258.    Plaintiff did bill faster and was completely caught up and finished

      on July12th, 2018, ahead of schedule.

         259.    Plaintiff had completed successfully all administrative request to

      finish billing, against Plaintiff’s strong admonition not to bill the whole

      portfolio as it would leave nothing for next for the next fiscal year and there

      was a strong likelihood of financial malfeasance if that much cash flooded into

      the agency at once.

         260.    Attorney fees are deposited and commingled with regulated federal

      and state grant funds in HDRC savings or checking banking account. Those

      attorney funds, therefore have lost their identity as non-regulated funds.

         261.    HDRC does not have a treasurer on the boards as required by law

      for non-profits to monitor agency finances.



                                            68
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 69 of 138            PageID #: 69



         262.    The previous board Treasurer was Defendant Erteschik’ ex-

      girlfriend and agent, Defendant Markley, and for three years.

         Plaintiff was defamed by Defendant Miyahara and Collins

         263.    Defendant Miyahara falsely alleged employee misconduct by

      Plaintiff which indicated that Plaintiff was involved in “behavior incompatible

      with the proper conduct of his business, trade or profession” and therefore the

      false reporting of the defamatory complaint published to Defendant Collins and

      Defendant Erteschik was therefore defamation per se, meaning damages are

      assumed and do not need to be proven.

         264.    Defendant Miyahara’s false disciplinary report against Plaintiff

      Bassett contained false defamatory statements in that she wrote to Ann Collins

      in an email; “he (Plaintiff) said Ann was just being a "bitch" to him to which I

      replied, no, this doesn’t apply to only you, this applies to everyone To which he

      replied, yeah but she still a bitch. Then, Matt starts going into this "crazy rant"

      and was saying something like "there's more to the story than that , that the

      financial books and records are messed-up" I told him that he doesn't know

      what he's talking about and that Ann & I both work tirelessly to keep the books

      in order. Then I said "Shut —up 'cause you don't even know what you're

      talking about". I said, I not talking to you anymore, then I slammed the phone

                                            69
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 70 of 138         PageID #: 70



      down on his ear. I think there is something very wrong with Matt. He doesn't

      sound well, he sounds very combative and delusional. Like his rant about the

      books? He lives on Maui, has nothing to do with the books, and probably never

      read an annual report of ours. It is my personal opinion that Matt's mental &

      physical being has changed drastically over the past several months and even

      the past couple years.”

         265.    The telephone conversation on May 1st, 2018 between Plaintiff

      Bassett and Defendant Miyahara began with Defendant Miyahara speaking to

      Plaintiff with a rambling, patronizing and demeaning series of scolding’s, of

      which included unnecessary platitudes about when check requests were due an

      how I would be punished for late requests. Defendant Miyahara’s attitude,

      demeanor were completely inconsistent with proper office decorum.

         266.    Defendant Miyahara call also included a series of, “Ann says”

      comments regarding the Plaintiff’s conduct, some of which were patronizing

      and demeaning and “Ann says” comments that were factually inaccurate, for

      example Defendant Miyahara stated, in a paraphrase that “Ann say, that we are

      getting less federal funding now so we have to be careful…, which is false in

      that our federal funding has been stable for the last few years.



                                           70
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 71 of 138               PageID #: 71



         267.    On information and belief, Defendant Collins promotes the false

      perception as propaganda of the HDRC receiving less revenue to ward off

      questions about loss of staffing, loss of bonuses and missing and/or

      unaccounted for agency funds.

         268.     Everything in Defendant Miyahara’s report is patently false with

      the exception of, “this doesn’t only apply to only you,” which Defendant

      Miyahara did say. Plaintiff also told Defendant Miyahara, during the March 1st

      2018 telephone conversation, “that there is a lot of thing going on at the office

      of which you are unaware.” Other than that, Defendant Miyahara’s complaint

      is a defamatory fabrication, especially regarding dispersions about my mental

      health and fitness.

         269.    Plaintiff never used the phrase; “bitch to me.” In Plaintiff’s

      conversation to Defendant Miyahara on May 1st. 2018. Plaintiff used the

      phrase, “jerk to me.” The word “bitch” has sexist connotations and is not

      appropriate to use with junior staff and it is a word that Plaintiff would never,

      and has never used to junior staff, especially to Defendant Collins’ close friend

      and personal aid, Defendant Miyahara.




                                            71
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 72 of 138            PageID #: 72



         270.     Plaintiff used the word “jerk” to explain Defendant Collin’s hostile

      and retaliatory behavior and attitude toward Plaintiff to Defendant Miyahara,

      as “being a jerk” is sex neutral.

         271.     Right after Plaintiff used the word “jerk to me,” on the phone to on

      May 1st, 2018, Defendant Miyahara began screaming, “no, no, no, no, no, no,

      no, no, no, no.” at least ten times to Plaintiff Bassett. She then immediately

      hung the phone after her rant. Miyahara’s rant of screaming “no” was so

      bizarre that it left the Plaintiff shaken.

          272.    Plaintiff never mentioned any form of financial mismanagement

    during to Defendant Miyahara during the May 1st, 2018 conversation. Defendant

    Miyahara would be the last person in the office that Plaintiff would complain

    about Defendant Collins’ failure to manage the agencies finances properly.

          273.    Defendant Miyahara’s only interaction with Plaintiff, during the

    last several years, was limited to receiving his check request, making monthly

    flight and hotel reservation, receiving Plaintiff’s monthly timesheets and some

    light copy work during monthly trainings. Social talk would be limited to

    discussions about her Jack Russell terrier. About 4 minutes of time per month

    would be spent in Plaintiff’s communication with Defendant Miyahara.



                                              72
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 73 of 138           PageID #: 73



          274.   Plaintiff’s communications with Defendant Miyahara were always

    polite, professional and cordial.

         275.    I am informed and believe that Defendant Miyahara submitted a

      complaint via email, on May 1st, 2018, first to Defendant Collin’s, Plaintiff’s

      harasser, wherein the complaint sat in Defendant Collins mailbox for about 4

      hours.

         276.     Defendant Miyahara describing Plaintiff as “delusional” was done

      without any basis in fact and is patently false.

         277.    Defendant Miyahara describing Plaintiff as being “combative” is

      also done without any basis in fact and is false.

         278.    Defendant Miyahara’s description of Plaintiff’s physical and mental

      health as deteriorating is materially false and bizarre.

         279.    Defendant Miyahara’s written complaint was libel and constitutes

      defamation per se.

         280.    Plaintiff has not worked in the Honolulu office since the year 2000.

      Defendant Miyahara had only seen Plaintiff for about a couple of minutes

      every month up until December of 2018, when Plaintiff’s Honolulu trainings

      ended. Thereafter, Defendant Miyahara had not seen Plaintiff Bassett for over

      4 months. Defendant Miyahara now falsely describes Plaintiff’s full medical,

                                            73
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 74 of 138             PageID #: 74



      mental health and social condition without seeing the Plaintiff for over 4

      months using defamatory language.

         281.    Plaintiff is informed and believes Defendant Miyahara’s complaint

      was written by Defendant Collins. The telephone conversation happened on

      around 10:30 am on May 1st. 2018 and a complaint was emailed from

      Defendant Miyahara’s email account to Ann Collins’ email account sometime

      around 12:00 pm. Defendant’s complaint then went back to Defendant

      Miyahara email account from Defendant Collins email account close to

      4:00pm. Then Defendant’s “reviewed and revised complaint” was then first

      sent at around 4:00 p.m. to Defendant Erteschik and then it was just before

      5:00 pm that Defendant Erteschik sent Plaintiff the email of Defendant

      Miyahara’s complaint with a notice of probation to Plaintiff. The probationary

      email was clearly written by Ann Collins using Defendant Erteschik’s email

      account under his name.

         282.    Plaintiff was never contacted regarding the complaint and never had

      an opportunity to present Plaintiff’s side of the telephone call until after

      Plaintiff was notified, that he was on probation. Plaintiff Bassett is therefore

      informed and believes that Defendant Miyahara had acted at the direction of

      Defendant Collins, with the full co-operation and complicity of Defendant

                                            74
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 75 of 138             PageID #: 75



      Erteschik to make a false and defamatory, written published statement against

      Plaintiff Bassett as to constitute libel defamation per se as demeans his

      worthiness in his business as an attorney.

         283.    The false defamatory statements caused Plaintiff emotional and

      financial harm as the probation from this incident was a direct link to

      Plaintiff’s wrongful discharge on July 13th 2018.

         284.    The false defamatory statements were communicated and otherwise

      published to 3rd parties, to wit, Defendant Ann Collins and Defendant to

      Erteschik and/or Jane Miyahara.

         285.    Plaintiff contacted Defendant Erteschik regarding the pretense

      papering of Plaintiff’s discipline file at around 11:30 pm on May 1st 2018

      when Plaintiff first became aware of the probationary action.

         286.     Defendant Erteschik informed Plaintiff at that time that Defendant

      Collins burst into his office and demanded that Plaintiff Bassett be placed on

      probation, that it was not his idea.

         287.    On May 1st, 2018, Defendant Erteschik informed Plaintiff that

      Defendant Erteschik was not free to “disobey” Defendant Collins demands and

      it (the probation) was all her idea. Defendant Erteschik did what Defendant

      Collins’ (Plaintiff’s sexual harasser) demanded without an investigation, and

                                             75
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 76 of 138            PageID #: 76



      without contacting Plaintiff and without following disciplinary protocols

      protecting staff against false accusations as written in the employee manual.

            288. Defendant Miyahara’s complaint was going to be used as a pretext

      by Defendant Collins, Plaintiff’s sexual harasser, and Defendant Erteschik to

      place Plaintiff Bassett on disciplinary probation for using the word “jerk” in a

      conversation with the office assistant. Eventually the pretextual probation

      would be the basis of Plaintiff’s pretext firing.

            289. Defendant Miyahara and Defendant Collins did not email Defendant

      Miyahara’s false and defamatory disciplinary report against Plaintiff to

      Defendant Erteschik until after 6 hours (around 4:30 p.m.) after the original

      conversation occurred.

            290. Defendant’s Miyahara’s false complaint was given to Defendant

      Collins first, and sat with Collins for about 4 or so hours before being returned

      to Defendant Miyahara then forwarded to Erteschik at around 4:00pm on May

      1st. 2018.

            291. The wrongful acts against Plaintiff constituted defamation and was

      act of retaliation against Plaintiff for reporting Defendant Collins’ sexual

      misconduct, retaliation and harassment in violation of Title VII of the Civil

      Rights Act of 1964 (Sec.701(a)) and additionally the wrongful, false and phony

                                            76
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 77 of 138             PageID #: 77



      disciplinary acts of the 3 Defendants, Erteschik, Collins and Miyahara

      constitute a violation of the Whistleblowers Protection Act.

         DEFENDANT ANN COLLINS, LOUIS ERTESCHIK and MARKLEY
         MADE FALSE STATEMENTS AND FALSE ACCUSATIONS
         ABOUT PLAINTIFF


         HDRC PREPARES TO TERMINATE PLAINTIFF




        BOARD PRESIDENT ANDREW GRANT AND BOARD VICE

  PRESIDENT MARYELLEN MARKLEY MADE FALSE And Defamatory

  STATEMENTS ABOUT PLAINTIFF AND SO were complicit IN

  RETALIATION FOR REPORTING POSSIBLE CRIMINAL

  MISMANAGEMENT OF THE AGENCIES FINANCES AND

            292. By June of 2018, it was clear to Plaintiff that Defendant Collins and

      Erteschik were not acting in good faith with the “employment contract” and

      were building up a pretext discipline file to justify a wrongful firing of Plaintiff

      Bassett.

            293. The pretext firing was going to be done, regardless of Plaintiff’s

      work performance.

                                            77
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 78 of 138            PageID #: 78



             294. Plaintiff Bassett decided to contact the HDRC’s board president,

      Defendant Andrew Grant, and inform him that Plaintiff was a victim sexual

      harassment by Defendant Collins and victim retaliation for reporting sexual

      harassment by both Defendants Collins and Erteschik and inform him of the

      financial improprieties and financial crimes that were occurring at the agency

      by Defendant Collins and Erteschik.

             295. Plaintiff informed Defendant Grant of the serious financial

      irregularities and poor management and accounting activities that also were

      contributing to the financial mismanagement and theft, which were emanating

      from the said poor financial management activities of Defendants Collins and

      Erteschik.

             296. I informed both Defendant Erteschik, Grant and Markley that the

      Defendant HDRC did not have any financial controls or oversight, either by

      internal or external auditing verification. That Defendant Collins had exclusive

      control of the agencies 2 million dollars in annual fiscal assets.

             297. I informed Defendant Grant that Plaintiff was a Whistleblower and

      had contacted law enforcement regarding the possible illegal financial

      activities.



                                            78
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 79 of 138          PageID #: 79



            298. At all times Defendant Grant knew that Plaintiff was a

      Whistleblower and protected by WHISTLEBLOWERS' PROTECTION ACT

      (HI Rev Stat 39; (2011 through Reg Sess, Title 21, 378).

            299. Since his review of April of 2018. Plaintiff told Defendant Grant,

      that besides a board investigation and protection, Plaintiff also wanted and

      demanded that Plaintiff’s complaint to the board remain confidential as

      Plaintiff was certain he would be fired if Defendants Collins and Erteschik

      knew of Plaintiff’s board contact and board report of administration

      malfeasance.

            300. Defendant Grant failed to follow Plaintiff’s instruction regarding a

      demand of confidentiality to Plaintiff’s personal and financial detriment.

            301. Defendant Grant promised an external investigation but failed to

      deliver any form of legitimate investigation.

            302. Instead of investigating Defendant Collins and Erteschik, Defendant

      Grant retaliated against Plaintiff Bassett and colluded with Defendant Erteschik

      and Defendant Collins, in aiding them to have Plaintiff wrongfully terminated.

            303. Defendant Grant promised an outside investigation but Instead of

      doing an outside investigation or a forensic audit, the board decided to use

      and/or hire Defendant Erteschik’s old girlfriend, Defendant Markley, and fake

                                           79
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 80 of 138             PageID #: 80



      imposter psychologist and con artist who was the Board’s vice president and

      previous board “treasurer” to do a sham investigation.

            304. Plaintiff Bassett warned Defendant Grant not to retaliate against a

      victim of sexual harassment or a person covered by the Whistleblowers

      Protection Act as there are stiff penalties for violating those provision of law

      through his emails in June of 2018.

            305. Plaintiff’s warnings to Defendant Grant went unheeded.

            306. Defendant Grant refused to communicate with Plaintiff Bassett

      either through the direction of HDRC administration or out of ignorance.

            307. Defendant Grant contacted Plaintiff in mid-June of 2018, and

      continued with his retaliation by insisting that all of Plaintiff’s unfinished

      billing to be finished within 30 days before any investigation will commence.

            308. By June of 2018 Plaintiff was essentially current in Plaintiff’s

      billing catalogue, save a few cases, including Defendant Erteschik had

      indicated that Plaintiff’s progress in billing was satisfactory

                 HDRC PREPARES TO TERMINATE PLAINTIFF

            309. Plaintiff informed Defendant Erteschik on July 2nd 2018 via a

      recorded phone conversation that the bogus negotiations for a full release were

      over. That the offer of a full and free release for the agencies violations of Title

                                            80
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 81 of 138            PageID #: 81



      VII of the Civil Rights Act of 1964 was withdrwn over due to Defendant

      Erteschik’s and Collins’ bad faith. That Plaintiff was not goingto give the

      Defendants a contract with a settlement of a full release if the Defendant’s

      intended to breach the contract and fire Plaintiff anyway. So, that if they

      (Defendant’s) wanted a release from Plaintiff now, they would now have to

      buy it. The Plaintiff then told Defendant Erteschik that Plaintiff filed a

      complaint with the EEOC on or about July 1st, 2018. Defendant Erteschik

      asked me in response to that report of filing an EEOC complaint that, “would I

      like to be fired or if I would prefer to quit.”

            310. Defendant Erteschik in fact responded to Plaintiff’s inquiry as to,

      “what grounds was my (the Plaintiff’s) firing to be based” during the July 2nd

      2018 recorded telephone conversation? Defendant Erteschik stated in response,

      that, “I don’t know, I don’t know.”

            311. Defendant Markley was contracted or paid or otherwise induced to

      draft a pretense frictional cover report on a pretense investigation either on or

      about June or early July of 2018, for the purpose of clearing Defendant

      Erteschik and Plaintiff Collins of any wrongdoing and also for implicating

      Plaintiff Bassett for “false reporting of administrative malfeasance” to facilitate

      Plaintiff’s dismissal/ separation or firing from HDRC.

                                             81
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 82 of 138               PageID #: 82



            312. Plaintiff Bassett was cautioned in early July of 2018 by staff or

      other people familiar with the situation in HDRC’s office, and familiar with

      Defendant Markley that Defendant Markley was instructed by Defendant

      Collins and Defendant Erteschik to bait or entice Plaintiff Bassett to become

      angry by using offensive and accusatory language during the July 6th, 2018

      interview. That any angry outburst in response to insults would be reported as a

      complaint to Defendants Collins and Erteschik and used as a basis to put

      Plaintiff on a second probation, and to fire Plaintiff.

            313. The meeting between Markley and Plainiff took place on Maui on

      July 6th, 2018 with Plaintiff’s wife in attendance as a witness. Defendant

      Markley did attempt to anger Plaintiff Bassett with badgering, insults and

      hostility, in an effort to upset and anger Plaintiff Bassett so that Plaintiff

      Bassett would respond adversely, which would be reported as a complaint by

      Defendant Markley which could be used as a basis to fire Plaintiff Bassett.

      Plaintiff Bassett did not take the bait. Plaintiff’s wife, Garilyn Bassett scolded

      Defendant Markley for her offensive accusations against Plaintiff Bassett.

            314. Defendant Markley did in fact make hostile, patronizing, insulting

      false and defaming language against Plaintiff Bassett during the interview on

      July 6th in a clear attempt to insult demean, patronize and defame Plaintiff.

                                             82
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 83 of 138               PageID #: 83



             315. Maryellen Markley requested that Plaintiff Bassett and his wife

      refer to her as “Doctor,” or “Doctor Markley.”

             316.

             317. Defendant Markley admitted on June 6th, 2018 at the end of the

      meeting that Markley had no credentials. Defendant Markley boasted that it

      was okay to pretend to be a psychologist, because she was not practicing

      psychology as a licensed activity. In fact, it is not okay. It is still a

      misdemeanor to falsely claim to be a “psychologist” without first obtaining a

      license in Hawaii (HRS Chapter 465-2).

             318. Defendant Erteschik in fact referenced, “abuse of board members,”

      without details, in Plaintiff Bassett’s letter of dismissal dated July 13th, 2018

      even though there are no complaints from any board members in Bassett’s

      discipline file.

             319. Plaintiff Bassett conducted himself with professionalism consistent

      with the boards activities or lack there-of, in his communications with all board

      members. Plaintiff Bassett did give legal advice to Defendant Grant and

      Defendant Markley that that their activities may constitute retaliation against a

      Whistleblower and retaliation against a victim of sexual harassment in



                                             83
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 84 of 138              PageID #: 84



      violation of Title VII of the Civil Rights Act of 1964, which is illegal and could

      subject them to fines.

             320. Giving good legal advice to retaliating board members is not abuse.

             321.

             322. The agency Defendant Erteschik and Collins) had stopped sending

      me cases (constitutes constructive termination) starting around April of 2018,

      about the same time Defendant Collins had placed her Honolulu properties up

      for sale.

             323. That made it clear that Defendant Collins was getting ready to leave

      the state.

             324. It was clear that Defendant Grant was working with Defendant

      Collins and Erteschik to have Plaintiff finish up Plaintiff’s backlog of

      Plaintiff’s casework so Bassett could be fired without leaving unfinished

      attorney billing and that Defendant Collins could use Plaintiff’s attorney fee

      revenues to cover for pilfered agency deficits in time for the annual report.

             325. Defendant Grant has no authority to dictate staff activities, yet

      Defendant Grant demanded that the Director of Litigation complete a task

      within 30 days.



                                            84
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 85 of 138            PageID #: 85



             326. Defendant Erteschik insisted that the demand that came from the

      board be followed by Plaintiff even though he knew it made no sense, was

      done without authority, violated the employee handbook and violated the board

      code of conduct and that Defendant Grant had no authority to tell Plaintiff, a

      staff member and the Litigation Director, how to conduct his casework without

      over the direction of the Executive Director.

             327. It was clear that the retaliatory actions by Defendant Grant was to

      act as cover so Defendant Collins or Erteschik could avoid a claim of hostile

      retaliation.

             328. Defendant Grant, a board member, was supposed to be investigating

      Plaintiff’s complaint and protecting the Plaintiff and keeping Plaintiff’s

      complaint confidential, but instead, contacted Defendant Collins and Erteschik

      immediately and began to investigate and retaliate and collude with Defendants

      against Plaintiff per Collins and Erteschik permission to give the administration

      an excuse to fire Plaintiff for refusing a board demand or firing Plaintiff as he

      had finished his billing and was no longer needed for the retiring Defendant

      Collins.




                                            85
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 86 of 138              PageID #: 86



               329. Plaintiff Bassett knew the directive came from Defendant Collins as

      Collins favorite thing to do was to order Plaintiff Bassett to do things in 30

      days. Defendant Erteschik was complicit.

               330. Plaintiff Bassett knew if he did not complete the task in 30 days

      Plaintiff would be fired for not following an invalid directive from a board

      member who was retaliating against Plaintiff Bassett for reporting harassment

      and mismanagement.

               331. Plaintiff Basset was additionally aware that if Plaintiff completed all

      his current case billings from cases in which Plaintiff received a favorable

      settlement agreement which promised Petitioner’s attorney fees, (settlements

      are contracts with a six year statute of limitations for judicial enforceability)

      that he would be fired/terminated by defendant Collins and Erteschik as

      Defendant Collins had clearly intended to terminate Bassett after Plaintiff

      completed Plaintiff ‘s backlog of fee requests to cover for Defendant Collins’

      and Erteschik’s financial shortages and self-dealing including any outright

      theft.

               332. Since July of 2016, Defendant Collins’ made incessant hostile

      demands and threats against Plaintiff for more and more and more attorney

      fees. Those threats and demands began as retaliation for not complying with

                                              86
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 87 of 138           PageID #: 87



      and rejecting Defendant Collins’ demands for sexual favors from Plaintiff

      Basset in Baltimore at the Baltimore Conference.

            333. Board members have no authority to tell staff what to do. That is the

      exclusive duty of the Executive Director per Plaintiff’s contract and the HDRC

      Employee Handbook.

            334. By using Defendant Grant to retaliate against Plaintiff Bassett for

      making a report of sexual misconduct and reporting a violation of law would

      shield Defendants Collins and Erteschik against allegations of retaliation for

      Violations of Title VII of the Civil Rights Act of 1964 and the Whistleblowers

      Protection Act which would thereby be deflected onto Defendant Grant.

            335. I had informed Defendant Erteschik in June of 2018 and informed

      Defendant Markley in July of 2018, that as soon as I completed Plaintiff’s

      backlog of billing, (about 4-5 small recent cases at that time) closed all my

      cases, that Defendant Collins would demand that Defendant Erteschik fire me.

            336. Plaintiff finished and was completely current with all billing on

      July 12th, 2018 (about $330,000 of billing for the 2018 fiscal year and about

      $535,000 total for the fiscal years from 2015 to July of 2018, which was a

      record task) and by early Friday July 13th, I received an email from Defendant



                                           87
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 88 of 138           PageID #: 88



      Erteschik that I was “separated.” Not for billing, but for sending an email

      asking to be in a defamation free work environment.

            337. Defendant Erteschik fired me for the act of politely asking, in an

      email, that Defendant Erteschik to Defendant Miyahara and to tell Defendant

      Miyahara that Plaintiff Bassett was demanding that Defendant Miyahara

      withdraw her false defamatory statements. An action which the Employee

      Handbook allows me to do.

            338. Plaintiff was not fired for poor work performance.

            339. Defendant Erteschik never explained to Plaintiff Bassett’s how or

      why an email request to the Executive Director to request his help to end the

      hostile work environment at HDRC and have a retraction of a defamatory

      statement is abuse of staff. Simple answer is it is not abuse of a staff member.

            340. All staff members are entitled to be free of defamatory statements

      and hostile work environment and sexual harassment or retaliation per the

      agencies personnel policy. Nor did Defendant Erteschik explain why he failed

      to follow the agencies disciplinary policies when imposing discipline on

      Plaintiff Bassett.




                                           88
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 89 of 138            PageID #: 89



              341. Defendant Erteschik admitted in a telephone conversation that

      Defendant Miyahara’s complaint against Plaintiff Bassett was “blown way out

      of proportion” but that he was not free to take me off of probation.

              342. Defendant Erteschik had informed me in person on one of my last

      trips to the Honolulu office, on or about November 23rd 2017 that he did not

      care about the billing but Defendant Collins was constantly coming into his

      office demanding that Defendant Erteschik harass Plaintiff Bassett about

      bringing in more money.

              343. During that same visit in November of 2017, Defendant Erteschik

      informed Plaintiff Bassett that he has to do what Defendant Collins asks him to

      do, regardless of the demand, because, and in his exact words, “she can hurt

      me.” Defendant Erteschik will not tell me the basis of the apparent threat from

      Defendant Collins. Plaintiff Bassett is not aware if the comment is an

      admission of actual blackmail or just a fear of retaliation from Defendant

      Collins and it is most likely the later as retaliation is a constant weapon used by

      Defendant Collins to keep her staff aligned. Defendant Collins is an office

      bully

              344. Defendant Luiz committed malpractice and retaliated against

      Plaintiff.

                                            89
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 90 of 138              PageID #: 90



            345. While Defendant Luiz was a board member, Plaintiff had

      technically retained Defendant Luiz in his capacity as an attorney when I asked

      him in September of 2017 to represent me to the board regarding my complaint

      of discrimination due to my sex and retaliation thereafter, including retaliation

      for making a report of financial mismanagement. Again in the summer of 2018

      I contacted Defendant Luiz to further investigate Defendant’s malfeasance and

      to protect Plaintiff from retaliation as it was clear that Defendant Erteschik and

      Collins was getting ready fire Plaintiff and report back to Plaintiff regarding his

      employment status.

            346. During those contacts I asked Defendant Luiz for an investigation

      and for his legal advice.

            347. I also asked Defendant Luiz for board protection regarding

      Defendant Erteschik and Defendant Collins’ retaliation against Plaintiff Bassett

      for reporting their possible criminal financial mismanagement.

            348. Plaintiff gave Defendant attorney Luiz a full report of the wrongful

      and unlawful activities Defendant Collins and Erteschik as I have investigated.

            349. I gave Defendant Luiz a report of my activities, the activities of

      Defendant Erteschik and Collins and my legal defenses against Defendant

      Erteschik and Collins for their retaliation and threats of firing Plaintiff Bassett.

                                             90
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 91 of 138             PageID #: 91



            350. Defendant attorney Luiz gave me his legal advice after the last

      board meeting he attended on or about September or October of 2017 wherein

      Plaintiff was informed that Plaintiff was personally and professionally

      disparaged by Defendant Erteschik and Collins to the board members blaming

      Plaintiff for the Defendant’s massive financial shortfall for fiscal 2017.

            351. Defendant Luiz falsely advised Plaintiff that Plaintiff’s job was

      secure and that I had nothing to worry about. Sharon Smockhoffen, board

      president at that time informed that me that Luiz’s advice was false.

            352. I relied on that legal advice of Luiz to my detriment, mentally,

      physically and financially in that I falsely believed that my job was secure.

            353. Due to defendant Attorney Luiz’s false and or negligent legal

      advice, I did not take alternative or other appropriate actions to save my job.

            354. Defendant Luiz was a contributing element to my firing.

            355. Defendant Luiz met with Defendant Collins and Defendant

      Erteschik in the HDRC office for a lengthy meeting about 3-4 weeks before my

      firing and signed a contract to take over my casework. I advised Defendant

      attorney Luiz that taking my position is a conflict of interest. It constitutes

      breach of attorney client privilege and loyalty to the client, among other things.



                                            91
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 92 of 138           PageID #: 92



            356. Defendant attorney Luiz was retained, per the HDRC contract or

      otherwise, to prosecute an unemployment insurance appeal against Plaintiff

      Bassett on regarding my wrongful termination involving all material issues

      which Defendant Luiz representing Plaintiff against the agency and

      Defendants.

            357. Defendant Luiz is taking a case (Unemployment Appeal No.

      18021572) against a former client on the exact same issues that I retained him

      to protect me from and Defendant Luiz is using our attorney client

      communications against Plaintiff Bassett. Defendant is knowingly and

      intentionally allowing Defendant’s to use false defamatory testimony against

      Plaintiff causing Plaintiff to suffer extreme mental anguish.

            358. The original unemployment investigator (Mr. Lee) found no merit to

      defendant HDRC’s reasons for terminating my position and that all reasons

      stated were obvious pretenses, just as I had informed Defendant Luiz.

            359. Therefore, Defendant Luiz has committed legal malpractice against

      Plaintiff Bassett and is being sued for such wrongful conduct.

            360. Defendant Luiz had presented Defendant Markley, and Defendant

      Miyahara who knowingly perjured themselves at the Unemployment insurance

      appeal on November 6th 2018.

                                           92
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 93 of 138            PageID #: 93



            361. Defendant Luiz had presented Defendant Erteschik who also

      perjured himself and made false and defamatory allegations against Plaintiff

      Bassett which would normally alerted any sentient being that Defendant

      Erteschik was committing perjury. False defamatory testimony is illegal but it

      is privileged from civil suits.

            362. Plaintiff Bassett was fired for asking Defendant Erteschik to please

      inform Defendant Miyahara that Plaintiff Bassett was demanding that she

      retract her defamatory statements against Plaintiff. Something that Plaintiff is

      entitled to do.

            363. Defendant Luiz now allowed Defendant Erteschik to defame

      Plaintiff Bassett by allowing Defendant Erteschik to falsely testify that Plaintiff

      Bassett was also fired because of concerns of his delusional mental health and

      slothful appearance on the Novembe4rt 6th 2018 Unemployment Insurance

      appeal.

            364. Defendant Luiz knew these allegations were false and defamatory

      and nonetheless allowed Erteschik to testify supporting these false allegations.

      Defendant Luiz is aware that Plaintiff Bassett is entitled to be in defamatory

      free workplace and the firing of Bassett was not justified.



                                            93
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 94 of 138          PageID #: 94



            365. Defendant Luiz has also violated his duties as a board member, to

      be loyal to the corporation only. Defendant Luiz’s loyalty went only to himself

      as an opportunist, and then to Defendant Erteschik and Collins in his desire in

      obtaining new employment, taking over my position at HDRC.

            366. Defendant Luiz took the position to facilitate the wrongful firing of

      Plaintiff Bassett, thereby engaging in concert and conspiracy with other named

      Defendants in retaliation against Plaintiff Bassett for filing a sex

      harassment/retaliation complaint with the EEOC and for reporting unlawful

      activities by Defendant Collins and Erteschik, tow whit, financial

      misappropriations, to law enforcement.

            367. Mr. Luiz’s action were violation of the Whistleblowers’ Protection

      Act and Title VII of the Civil Rights act of 1965 701(a).

            368. Defendant Luiz’s violated his legal obligation to me, to protect me

      and/or give me proper advice from unlawful or wrongful actions by Defendants

      Collins and Erteschik. Defendants failure to protect Plaintiff Bassett against

      Defendant Collins and Erteschik’s retaliation and wrongful termination was

      deliberate and done with malice which facilitated my termination causing

      financial harm and mental anguish.



                                            94
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 95 of 138             PageID #: 95



            369. Defendant Luiz also violated his duty as HDRC board member to be

      loyal to the corporation.

            370. Plaintiff Bassett had communications with 5 board members before

      and after he was terminated. Those members were, Shawn Luiz, board

      president Andrew Grant, board secretary Amanda Kelly PhD., Bud Bowles and

      Board vice-president Maryellen Markley. Plaintiff Bassett was always

      professional and respectful to all board members to the degree that the situation

      merited.

            371. Plaintiff Bassett had warned board members not retaliate or conspire

      with Defendant Collins’ and Erteschik, but those warnings went unheeded to

      the great disappointment of Plaintiff Bassett.

                                   FIRST CAUSE OF ACTION
                             Sex-Based Discrimination in Violation of
                      Title VII of the Civil Rights Act of 1964, as amended,
                                      42 U.S.C. § 2000e-2(a)

             (This cause applies Defendant HDRC, Defendants Erteschik and Collins
                                  in their official capacity only)


            372. Plaintiffs incorporate by reference as if fully set forth herein the

      allegations contained in paragraphs 1 through 372, above. This claim is based

      on a violation of Title VII of the Civil Rights Act of 1964, as amended, makes


                                            95
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 96 of 138              PageID #: 96



      it unlawful for an employer, “(1) to fail or refuse to hire or to discharge any

      individual, or otherwise to discriminate against any individual with respect to

      his compensation, terms, conditions, or privileges of employment, because of

      such individual’s race, color, religion, sex, or national origin; or (2) to limit,

      segregate, or classify his employees or applicants for employment in any way

      which would deprive or tend to deprive any individual of employment

      opportunities or otherwise adversely affect his status as an employee, because

      of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. §

      2000e-2(a).

            373.    Plaintiff Bassett was subjected to unwelcome, offensive and

      harassing sexually discriminatory conduct during his employment with

      Defendant HDRC which was perpetrated upon him by Defendant Ann Collins

      and that this conduct was based upon and directed at Plaintiff by reason of his

      gender.

            374. Plaintiff notified HDRC’s Executive Director, Defendant Erteschik

      Erteschik around late July of 2017 that Plaintiff was a victim of sexual

      harassment by Defendant Collins, HDRC’s Director of Programs and the

      agencies bookkeeper. Plaintiff notified Defendant Erteschik of the whole

      incident which first started at the Baltimore conference on or about June 16th,

                                             96
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 97 of 138               PageID #: 97



      2016. including the fact that Defendant Collins forced Plaintiff to kiss her,

      that Plaintiff and Defendant Collins fell directly in front of the hotels front desk

      and landed in a puddle of Defendant’s urine as she had lost bladder control,

      that we were contacted by 2 hotel security personnel, that Defendant Collins

      told me she was in love with me and that I owed her as she helped get me my

      job and that she “protects me” and that I was going to have to spend the night

      with her naked and further that Defendant Collins exposed her backside to

      Plaintiff and that Plaintiff quickly left the room in panic when Defendant

      Collins went into the bathroom to “clean up.”

             375. Plaintiff knew that his 18 year career was most likely over at the

      time he refused Defendant Collins forced demands for sexual activity on the

      evening of on or about June 16th, 2016 as Defendant Collins controls the

      agency and nobody refuses a demand by defendant Collins and expect to keep

      their job.

             376. Retaliation began almost immediately.

             377. Plaintiff informed Defendant Erteschik in July of 2017 that he did

      not want to tell anyone of Defendant Collins unwelcomed sexual advances,

      demands and requests for perverse sexual activities due to the embarrassment,

      shame, fear of retaliation, fear of being called a liar, fear of being fired but felt

                                             97
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 98 of 138            PageID #: 98



      it was necessary as Defendant Collins has been sending insulting, harassing

      and threatening emails to Plaintiff ever since July of 2016 just after Baltimore

      and the harassing. That the threatening and insulting emails were a direct

      retaliation of the Plaintiff’s rejection of Defendant Collins sexual demands.

      That Plaintiff needed to implore Defendant Erteschik to get Defendant Collins

      to stop the harassment and insults and treats of termination as he is the only

      person I could turn to for help..

            378. Defendant Erteschik informed Plaintiff that he “was not there” when

      Defendant Collins first harassed Plaintiff so there was “nothing he could do.”

            379. Defendant Erteschik did tell Plaintiff that Defendant Collins must

      have been pretty drunk to do these things and Plaintiff responded that, “yes,

      she was completely hammered but she knew what she was doing.”

            380. I informed Erteschik that I did not want Collins “disciplined,” and

      that Plaintiff had no intention of suing, but the harassment, insults, threats and

      retaliation had to stop, meaning that I would exercise my options I the threats

      of termination and other forms of retaliation continue.

            381. Defendant Erteschik failed to do an investigation on my complaint

      of sexual harassment and failed to investigate the retaliation for refusing to

      engage in forced sexual activities with Defendant Collins.

                                            98
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 99 of 138              PageID #: 99



            382. Defendant Erteschik also did nothing to stop the continual

      harassment, threats, insults, humiliations and retaliation by Defendant Collins.

            383. Defendant Erteschik not only failed to take action to investigate or

      take action to stop the continual retaliation, Defendant Erteschik immediately

      joined in to collaborated with Defendant Collins in the harassment, threats,

      insults, humiliations and retaliation against Plaintiff.

            384. Defendant Erteschik quickly went from, “since I was not there, I

      can’t do anything,” to just flat out calling Plaintiff a liar bout the sexual

      harassment complaint and complaints about retaliation.

            385. Plaintiff thereafter notified Defendant Attorney Shawn Luiz first in

      September of 2017, who was a HDRC board member and an old co-worker.

      because he was an attorney and someone I thought Plaintiff could trust to give

      me a legal opinion on job status, that he could advocate for me on behalf of the

      board and protect me against the unlawful retaliation of Defendant Collins and

      Erteschik since he as a lawyer and he could act on my behalf and inform the

      board of the unlawfulness of retaliation against someone making a sex

      harassment charge and against a whistleblower. Whistleblower. I informed

      Defendant Luiz of the sexual harassment and retaliation by Collins and

      Erteschik. I also informed Defendant Luiz of the financial mismanagement,

                                             99
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 100 of 138               PageID #:
                                     100


     lack of financial oversight and the apparent missing funds, gross

     mismanagement and/or theft and the retaliation and threats of termination in

     detail, giving Defendant Attorney Luiz my whole case against Defendant

     HDRC and its management. I requested Luiz represent me to the board to get

     the board to investigate Collins’ retaliation for Plaintiff refusing to have sex

     with Defendant Collins, and to have the board investigate the retaliation for

     Plaintiff reporting sexual harassment to the Executive Director, Defendant

     Erteschik. I ask Defendant Luiz for confidentiality and board protection. I

     improperly advised not to contact the board president, Sharon Smockhoffen as

     Defendant Luiz had assured me that he would take care of the matter without

     contacting in the previous board president and Luiz was not sure if he could

     trust Ms. Smockhoffen. That advice was just flat out bad advice. As it turned

     out, I could not trust Defendant Luiz and that Ms. Smockhoffen informed me

     that Defendant Luiz did not represent my complaint to the board or provide any

     representation, investigation into the either the sex harassment/retaliation or do

     anything about Plaintiff’s complaint of financial mismanagement/missing

     funds. Defendant Luiz falsely told Plaintiff after the last board in either

     September or October that my job was safe. Ms. Smockhoffen informed me

     later that Defendant Erteschik and Defendant Collins indicated to the board,

                                          100
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 101 of 138             PageID #:
                                     101


     includint Defendant Luiz that my job was not safe with HDRC. Defendant Luiz

     lied to Plaintiff about his representation. Defendant Luiz negligently

     represented me in that he completely abandoned me and my complaints and

     falsely gave me a legal opinion or advised me with gross negligence that my

     job status was safe. Defendant Luiz failed to secure the needed board

     protection for Plaintiff.

           386. Plaintiff requested that he keep the information I gave him

     confidential from HDRC administration, which Defendant Luiz did not do. In

     July of 2018 Defendant Luiz was informed of my pending wrongful

     termination and instead of advising me of the managements malfeasance

     worked to secure an employment contract to take over my position, which was

     a gross conflict of interest and a malicious betrayal of my confidence of the

     attorney client relationship I had with Defendant Luiz and the attorney contract

     Defendant Luiz was complicit with Defendant HDRC and agreed to take over

     Plaintiff’s casework after Plaintiff would be fired, which facilitated Plaintiff’s

     wrongful discharge which conduct constitutes attorney malpractice.

           387. Plaintiff Bassett then contacted Board Secretary Dr. Amanda Kelly

     regarding the sexual harassment and retaliation by Defendants Collins and

     Erteschik. Dr. Kelly Pd.D. failed to take any appropriate corrective action.

                                          101
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 102 of 138               PageID #:
                                     102


             388. The sexually harassing and discriminatory conduct was sufficiently

     severe and pervasive so as to unreasonably interfere with Plaintiff’s physical

     health, work performance and so as to create an intimidating, hostile and

     offensive working environment.

             389. During the times referenced herein, Plaintiff was the subject of

     multiple false rumors as per the statements of vice president Maryellen

     Markley of having been the perpetrator of the sexual harassment and falsely

     being romantically involved with Ms. Collins which are all false and

     defamatory.

             390. The multiple comments and harassment ruined the reputation and

     credibility of Plaintiff Bassett and created an atmosphere of hostility which

     severely damaged the reputation in the eyes of his co-workers and board

     members, including the ones that were not conspiring with Defendants

     Erteschik and Collins as Erteschik informed the board that the financial

     shortfall in fiscal 2017 was partially the responsibility of Plaintiff as Plaintiff

     did not bring enough attorney fees to cover the fiscal deficits, (financial

     mismanagement or theft) since I only brought in about $90,000, which was a

     gift.



                                           102
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 103 of 138              PageID #:
                                     103


           391. Plaintiff was a victim of retaliatory conduct on the part of

     Defendants. Moreover, this conduct was ongoing and pervasive and constituted

     a “continuing violation” of Plaintiff’s right, during the course of his

     employment, Plaintiff was forced to work in a sexual discriminatory and

     hostile work environment, in which the Defendant Executive Director and

     Defendant Collins and Board members failed to take immediate corrective

     action, and even failed to take late corrective action, all to Plaintiff’s mental,

     physical and financial detriment.

           392. Defendant Erteschik was aware of the hostile work environment and

     not only acquiesced on in the environment but facilitated the environment by

     participating in Defendant Collins’ hostile work environment.

           393. No legitimate official action ever was taken to change the hostile

     threatening and humiliating atmosphere at HDRC for Plaintiff.

           394. As a direct and proximate result of the harassing and hostile sexual

     environment of Defendant HDRC, and the administrators of HDRC,

     Defendant Collins and Defendant Erteschik and named Defendant board

     members, Defendant Luiz, Grant, and Markley, Plaintiff Bassett suffered great

     embarrassment, humiliation and mental and physical anguish.



                                           103
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 104 of 138             PageID #:
                                     104


           395. As a direct, legal and proximate result of the harassment, Plaintiffs

     have sustained, and will continue to sustain, economic damages to be proven at

     trial. As a result of Defendants’ actions, Plaintiffs have suffered emotional

     distress, resulting in damages in an amount to be proven at trial. Plaintiff

     further seeks compensatory and punitive damages and all other injunctive,

     declaratory, and monetary relief available for discrimination at trial.

           396. Defendants’ unlawful actions were intentional, willful, malicious,

     and/or done with reckless disregard to Plaintiffs’ right to be free from

     discrimination based on sex. The Defendants acted with egregious malice or

     with reckless indifference to the federally protected rights of Plaintiff and the

     Employer Defendant HDRC, the employer never implemented its sexual

     harassment policy and failed to take remedial actions to protect Plaintiff.

                              SECOND CLAIM FOR RELIEF
                                   Retaliation in Violation of
                    Title VII of the Civil Rights Act of 1964, as amended,
                                     42 U.S.C. § 2000e-3(a)

               (This cause applies to all defendants in their official capacity only)

           397. Plaintiffs incorporate by reference as if fully set forth herein the

     allegations contained in paragraphs 1 through 397, above. Section 704(a) of

     Title VII of the Civil Rights Act of 1964, as amended, prohibits employers


                                          104
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 105 of 138              PageID #:
                                     105


     from discriminating against an employee “because [he/she] has opposed any

     practice made an unlawful employment practice by this subchapter.” 42 U.S.C.

     § 2000e-3(a).

             398. Plaintiff Bassett made informal and formal complaints to

     Defendants’ agents, employees, contractors and board members opposing

     Defendants’ unlawful, discriminatory employment practices based on sex.

             399. Plaintiffs’ complaints were made reasonably and in good faith.

             400. As a result of Plaintiffs’ complaints, Defendants’ agents and

     employees took adverse actions against Plaintiffs, including, but not limited to,

     issuing disciplinary warnings, such as insults, humiliating emails, and threats

     of termination; reprimands by supervisors and eventually a firing on July 13th,

     2018.

             401. As a result of Plaintiffs’ complaints, Defendants’ agents and

     employees, contractors and board members took materially adverse actions

     against Plaintiffs, including, but not limited to, issuing disciplinary warnings,

     threats of termination; reprimands by supervisors; insults, demeaning emails,

     placing Plaintiff on a pretense probation two times; defamed Plaintiff to staff

     and board members, ordering Plaintiff Bassett to perform unreasonable



                                           105
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 106 of 138              PageID #:
                                     106


     punitive work duties with hopes that incomplete outcomes could lead to actual

     termination of Plaintiff.

           402. Retaliation is hereby established directly through evidence of

     Collins ‘retaliatory animus, and indirectly here by showing that the protected

     activity was followed closely in time by discriminatory treatment. I filed with

     the EEOC on July 1st, 2018, and I then contacted Defendant Erteschik on July

     2nd, 2018 and reported that Plaintiff was done trying to give the agency a gift,

     so Plaintiff filed with the EEOC, and Lou responded, “so, do you want us to

     fire you or do you want to quit. I was fired 11 days later.

           403. Also, no other attorney was ever fired for asking the Executive

     Director to demand a defamation free working environment or not billing

     $330.00fast enough. These fact support an inference of discrimination

     sufficient to establish a prima facie case.

           404. Defendant Erteschik testified on November 16th, 2018 under oath,

     during HDRC’s appeal of Plaintiff’s award of unemployment insurance

     benefits. Defendant Erteschik testified while using further retaliation against

     Plaintiff after Plaintiff was fired, by slandering Plaintiff and fabricating false

     scenarios about Plaintiff’s dress and mental health.



                                           106
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 107 of 138               PageID #:
                                     107


           405. Defendant Erteschik surprisingly testified on November 16th, 2018,

     under oath, that the decision to fire Plaintiff Bassett came not only from his

     request to be in a defamation free work environment but was also part based on

     Plaintiff Bassett’s report of sexual harassment and Plaintiff’s filing with the

     EEOC and his report of financial mismanagement. That testimony contradicted

     Plaintiff’s letter of separation. It also establishes that the firing was pretextual

     and illegal.

           406. It is impermissible to retaliate, threaten to fire or fire a person who

     files a charge of sexual harassment and retaliation under Title VII of the Civil

     Rights Act of 1964. It is also illegal and impermissible to fire someone who

     has made a report to an employer or law enforcement of illegal/criminal

     activities unless the report was made in bad faith. Defendant Erteschik

     admitted under oath that he in fact fired Plaintiff for making a charge of

     discrimination based on sex and for being a whistleblower.

           407. As herein alleged, the Defendants, by and through its officers,

     managing agents and/or its supervisors, illegally retaliated against Plaintiff by

     unjustly subjecting him to unjust scrutiny, false allegations of misconduct and

     unwelcome and derisive comments solely because he had reported the

     aforementioned sex discrimination. Defendants had no legitimate reasons for

                                           107
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 108 of 138              PageID #:
                                     108


     any such act. Each said act of retaliation is in violation of Title VII of the Civil

     Rights Act of 1964.

             408. Plaintiff is informed and believes, and based thereon alleges, that in

     addition to the practices enumerated above, the Defendant may have engaged

     in other discriminatory practices against her which are not yet fully known. At

     such time as such discriminatory practices become known, Plaintiff will seek

     leave of Court to amend this Complaint in that regard.

             409. As a direct and proximate result of the Defendant’s willful,

     knowing, and intentional discrimination and retaliation against Plaintiff,

     Plaintiff has suffered and will continue to suffer pain, humiliation and

     emotional distress. Plaintiff has suffered and will continue to suffer a loss of

     earnings and other employment benefits and job opportunities. Plaintiff is

     thereby entitled to general and compensatory damages in amounts to be proven

     at trial.

             410. As a further direct and proximate result of Defendant’s violation of

     Title VII of the Civil Rights Act of 1964, as described, Plaintiff will be

     compelled to retain the services of counsel in an effort to enforce the terms and

     conditions of the employment relationship with the Defendant and has thereby



                                           108
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 109 of 138             PageID #:
                                     109


     incurred and will continue to incur legal fees and costs, the full nature and

     extent of which are presently unknown to Plaintiff.

           411. Plaintiff is informed and believes, and based thereon alleges, that

     the Defendant’s conduct as described above was willful, wanton, malicious,

     and done in reckless disregard for the safety and well-being of Plaintiff. By

     reason thereof, Plaintiff is entitled to punitive or exemplary damages from the

     Defendants in a sum according to proof at trial.



           412. As a result of Plaintiffs’ complaints, Defendants’ agents and

     employees, contractors and board members took materially adverse actions

     against Plaintiffs, including, but not limited to, issuing disciplinary warnings,

     threats of termination; reprimands by supervisors; insults, demeaning emails,

     placing Plaintiff on a pretense probation two times; defamed Plaintiff to staff

     and board members, ordering Plaintiff Bassett to perform unreasonable

     punitive work duties with hopes that incomplete outcomes could lead to actual

     termination of Plaintiff.

           413. Defendant Grant, and other agents Defendant Erteschik and

     Defendant Collins had instituting a pretext 30 day mandatory, “get us all of

     your billing or we will fire you” policy specifically targeted at Plaintiff Bassett.

                                           109
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 110 of 138             PageID #:
                                     110


           414. Plaintiff finished all remnants of his current legal work, including

     any billing weather or not it needed to be done or not was on July 12th, 2018

           415. The day after Plaintiff had completed the bizarre demand to

     complete all unfinished litigation work involving billing within “30 days or no

     investigation will take place,” Plaintiff was fired.

           416. Defendant Grant’s bizarre “30 day” demand was a pretext

     retaliation for complaining to the board and a collaboration with Defendant

     Collins and Erteschik ‘s have Plaintiff fired and that Plaintiff could be fired

     without leaving any unfinished legal work, as all the attorneys at the agency

     were gone.

           417. Defendant Erteschik set up a system of office emails wherein

     Defendant Erteschik gave Defendant Collins his email address and further gave

     Defendant Collins a separate email address under his name wherein Defendant

     Collins could impersonate Defendant Erteschik for the purpose of retaliation

     and harassment against Plaintiff Bassett while impersonating Defendant

     Director Erteschik; further isolating Plaintiff Bassett by prohibiting any staff

     and board members from calling, emailing, or contacting Plaintiff Bassett with

     the threat of discipline or termination, a policy aimed specifically at Plaintiff

     Bassett.

                                           110
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 111 of 138          PageID #:
                                     111


           418. Defendants’ adverse actions constituted retaliatory workplace

     harassment.

           419. Defendants’ retaliatory actions were sufficient to deter a reasonable

     person from engaging in protected activity under Title VII.



                                 THIRD CAUSE OF ACTION
                    (SEXUAL HARASSMENT AND HOSTILE WORK
                                       ENVIRONMENT)
            (This cause applies to all defendants in their official capacity only)
           420. Plaintiff incorporates as if fully restated all of the allegations

     previously written in paragraph 1 through 420.

           421. Plaintiff was subjected to unwelcome, offensive and harassing

     sexually discriminatory conduct during his employment with Defendant HDRC

     which was perpetrated upon him by all named Defendants, and that this

     conduct was based upon and directed at Plaintiff by reason of his gender.

           422. Plaintiff noticed otherwise aware, of the sexually harassing and

     discriminatory conduct, but HDRC failed to take any appropriate corrective

     action.

           423. This sexually harassing and discriminatory conduct was sufficiently

     severe and pervasive so as to unreasonably interfere with Plaintiff’s physical

     health, work performance and so as to create an intimidating, hostile and

                                         111
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 112 of 138              PageID #:
                                     112


     offensive working environment. Plaintiff is undergoing treatment for Post-

     traumatic stress disorder due to the shock of the outrageous conduct of the

     Defendants.

           424. During the times referenced herein, Plaintiff was the subject of

     multiple false rumors of having sexual relationships with co-workers, being

     delusional, combative, dressing like a derelict homeless person and behaving,

     “just not right,” Plaintiff going off on rants and being subjected to isolation

     when Defendant Collins and Erteschik ordered staff to never talk or help

     Plaintiff, being called a liar, and being falsely referred to as a violent spousal

     abuser and falsely called a danger to the office personnel and being responsible

     for not bringing in enough money to balance the budget, by Defendant

     Erteschik and Collins, made those comments to the board to shift blame for

     missing revenues.

           425. Said multiple comments and harassment ruined the reputation and

     credibility of Plaintiff, and created an atmosphere of hostility which severely

     damaged the reputation in the eyes of his coworkers.

           426. Plaintiff was a victim of retaliatory conduct on the part of

     Defendants. Moreover, this conduct was ongoing and pervasive and constituted

     a “continuing violation” of Plaintiff’s right. During the course of his

                                           112
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 113 of 138            PageID #:
                                     113


     employment, Plaintiff was forced to work in a sexual discriminatory and

     hostile environment. Defendant Erteschik was given notice of the hostile work

     environment and failed to take any corrective action ever, all to Plaintiff’s

     detriment. The conduct was so severe or pervasive that reasonable persons in

     Plaintiffs’ positions would find their work environment to be hostile or

     abusive.

           427. HDRC Executive Director and the corporation board was aware of

     the hostile work environment and did more than acquiesce in the environment,

     they became complicit.

           428. Plaintiff’s complaints were properly delivered and were credible and

     supported by clear evidence yet no corrective action was taken.

           429. No independent internal or external investigation was conducted.

           430. Defendant HDRC does not have a sexual harassment policy in

     Plaintiff’s workplace or one that is remotely implemented.

           431. As a direct and proximate result of the harassing and hostile sexual

     environment caused by the Defendants and each of them, Plaintiff suffered

     great embarrassment, humiliation and mental and physical anguish.

           432. Plaintiffs believed their work environment to be hostile or abusive

     as a result of Defendants’ agents’ and employees’ conduct.

                                          113
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 114 of 138              PageID #:
                                     114


            433. Management level employees knew, or should have known, of the

     abusive conduct. Plaintiffs provided management level personnel, including

     Defendant Erteschik and Defendant Collins, with information sufficient to raise

     a probability of discrimination based on sex in the mind of a reasonable

     employer. Moreover, the harassment was so pervasive and open that a

     reasonable employer would have had to have been aware of it. Indeed,

     management level employees were themselves complicit in the abusive

     conduct.

            434. As a direct, legal and proximate result of the discrimination,

     Plaintiff has sustained, and will continue to sustain, economic and emotional

     injuries, resulting in damages in an amount to be proven at trial.

            435. Defendants’ unlawful actions were intentional, willful, malicious,

     and/or done with reckless disregard to Plaintiffs’ right to be free from

     discrimination based on Plaintiff’s sex and retaliation reporting sexual

     discrimination Plaintiffs are entitled to their reasonable attorneys’ fees and

     costs of suit.

                             FOURTH CLAIM FOR RELIEF
                   FAILURE TO PREVENT DISCRIMINATION AND
                                     HARASSMENT
             (Applies to Defendant HDRC, Defendant Erteschik and Collins in
                                their official capacity only)

                                          114
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 115 of 138             PageID #:
                                     115




           436. Plaintiffs incorporate by reference as if fully set forth herein the

     allegations contained in paragraphs 1 through 436, above.

           437. Plaintiffs made informal and formal complaints to Defendants’

     agents and employees opposing Defendants’ unlawful, discriminatory

     employment practices based on sex.

           438. As a result of Plaintiffs’ complaints, Defendants’ agents and

     employees took materially adverse actions against Plaintiffs, including, but not

     limited to, issuing disciplinary warnings, such as, insults, fabricating discipline

     records, threats of termination; reprimands by supervisors; and the corporation

     board was instituting a phony 30 day mandatory, “get all your billing done or

     we will fire you” specifically targeted at Plaintiff Bassett.

           439. The board’s president Defendant Grant and vice president

     Defendant Markley both investigated Plaintiff and not the Plaintiff’s

     complaints. Defendant Grant demand to finish all billing before we start any

     investigation was a ruse as Plaintiff was going to be fired whether the billing

     was done or not and there never was a plan to investigate Plaintiff’s complaints

     of discrimination and retaliation.




                                           115
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 116 of 138               PageID #:
                                     116


             440. Defendants’ adverse actions constituted retaliatory workplace

     harassment.

             441. Defendants’ retaliatory actions were enough to deter a reasonable

     person from engaging in violating protected activity under Title VII of the

     Civil Rights Act of 1964, Sec. 701 (a).

             442. Defendants’ unlawful actions were intentional, willful, malicious,

     and/or done with reckless disregard to Plaintiffs’ right to be free from

     discrimination based on sex

             443. As a direct, legal and proximate result of Defendants’ retaliation,

     Plaintiff have sustained, and will continue to sustain, economic and emotional

     injuries, resulting in damages in an amount to be proven at trial.

             444. Plaintiffs are entitled to their reasonable attorneys’ fees and costs of
     suit.

                                FIFTH CAUSE OF ACTION
              (WHISTLEBLOWER RETALIATION IN VIOLATION OF HRS
                                    §378-62, §378-63 et-al)
                           PLAINTIFF IS A WHISTLEBLOWER
               Under Hawaii’s WHISTLEBLOWERS' PROTECTION ACT at
                                       HRS §378-61-62 t:
              (Applies to Defendant Erteschik, Collins, Grant, Markley and Luiz
                           in their official and individual capacity)

             445. Plaintiffs hereby incorporate by reference as if fully set forth herein

     the allegations contained in paragraphs 1 through 446, above.

                                            116
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 117 of 138           PageID #:
                                     117


           446. Plaintiff Bassett is an "Employee" under the act as he is “a person

     who performs a service for wages”

           447. HDRC is an "Employer" under the act as HDRC is an employer as it

     “means a person who has one or more employees. Employer includes an agent

     of an employer a person who has one or more employees.”

           448. HDRC in an Employer and Defendant Erteschik, Collins, Grant,

     Markley and Luiz are all agents of the employer. HDRC come within the act

     because HDRC is a "Person" (which) means an individual, sole proprietorship,

     partnership, corporation, association, or any other legal entity. HDRC is a

     corporation. A law enforcement agency or any member or employee of a law

     enforcement agency;

           449. §378-62 An employer shall not discharge, threaten, or otherwise

     discriminate against an employee regarding the employee's compensation,

     terms, conditions, location, or privileges of employment because: Plaintiff

     Bassett was discharged partly due to reporting financial mismanagement

     (theft), a violation or suspected violation of law to the employer and to law

     enforcement.

           450. Defendant Erteschik testified under oath on November26, 2018 at

     HDRC appeal of Plaintiff’s Unemployment Insurance award that one of the

                                         117
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 118 of 138             PageID #:
                                     118


     reason that Defendant Erteschik considered in firing Plaintiff was his report of

     financial mismanagement and suspected theft of agency funds.

           451. Plaintiff is entitled under the code to have his job restored fully

     including rank and benefits plus interest, plus other costs and attorney fees and

     any other provision that is allowed under the code.

           452. The code provide penalty for each violation of the Protection Act by

     an the individual responsible for the violation up $10,000 per violation.


           BREACH OF IMPLIED COVENANT OF GOOD FAITH AND
           FAIR DEALING – (PRIVATE ATTORNEY GENERAL
           DOCTRINE)

           (Breach of Implied Covenant of Good Faith and Fair Dealing)
           (applies the Defendant HDRC, Defendant Erteschik and Collins in
           their official capacity)

           453. As a separate and distinct cause of action, Plaintiff complains and

     realleges all of the allegations contained in this complaint, and incorporates

     them by reference into this cause of action as though fully set forth herein,

     excepting those allegations which are inconsistent with this cause of action.

           454. Plaintiff and Defendant had an agreement that Plaintiff would be

     able to perform the duties of an informal internal auditor in accordance with

     commonly understood business practices, without fear of losing his job, being


                                          118
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 119 of 138             PageID #:
                                     119


     threatened physically and otherwise, and without having his performance

     evaluation downgraded and bonus reduced because he spoke up about unlawful

     and improper practices at the agency. That the Defendant would make

     available the financial of fiscal 2017 including ledgers, books, receipts, check

     requests, all banking statements from savings, checking and credit and

     statements for the purpose of reconciling Defendant’s assertion that no bonuses

     are available to the staff including my $4000 bonus that was promised, as the

     company is $80,000 in in the red. The agreement between Plaintiff and

     Defendant contained an implied covenant of good faith and fair dealing, which

     obligated Defendant to perform the terms and conditions of the agreement

     fairly and in good faith and to refrain from doing any act that would deprive

     Plaintiff of the benefits of the agreement.

           455. Plaintiff has performed all conditions, covenants and promises

     required on his part to be performed in accordance with the terms and

     conditions of the agreement.

           456. Plaintiff is informed and believes, and thereon alleges, that

     Defendant knew Plaintiff had fulfilled, and was ready, willing and able to

     continue to fulfill all of his duties and conditions under the agreement.



                                          119
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 120 of 138               PageID #:
                                     120


           457. Defendant breached the implied covenant of good faith and fair

     dealing under the agreement by terminating Plaintiff without good cause.

           458. As a direct, foreseeable and proximate result of Defendant’s breach

     of the implied covenant, Plaintiff has suffered and sustained damages in an

     amount according to proof.

                             SIXTH CAUSE OF ACTION
              (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)
                   (For Defendants Erteschik and Defendant Collins)

           459. As a separate and distinct cause of action, Plaintiff complains and

           460. realleges all the allegations contained in this complaint, and

     incorporates them

           461. by reference into this cause of action as though fully set forth

     herein, excepting

           462. those allegations which are inconsistent with this cause of action.

     Defendant

           463. engaged in outrageous conduct towards Plaintiff with the intention

     to cause, or with reckless disregard for the probability of causing, Plaintiff to

     suffer severe emotional distress, and with wanton and reckless disregard for the

     injurious result to Plaintiff, as set forth hereinabove. The conduct set forth

     hereinabove was extreme and outrageous and an abuse of the authority and

                                          120
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 121 of 138           PageID #:
                                     121


     position of Defendant. The above -described conduct was intended to cause

     severe emotional distress or was done in conscious disregard of the probability

     of causing such distress. This conduct exceeded the inherent risks of

     employment and was not the sort of conduct normally expected from an

           464. employer. As a direct and proximate result of Defendant’s unlawful

     conduct, Plaintiff has sustained and continues to sustain pain and suffering,

     extreme and severe mental anguish and emotional distress; Plaintiff has

     incurred and will continue to incur medical expenses for treatment, and for

     incidental medical expenses; and Plaintiff has suffered and continues to suffer

     a loss of earnings and

           465. other employment benefits. Plaintiff is thereby entitled to general

     and compensatory damages in amounts to be proven at trial. Plaintiff is

     informed and believes and thereon alleges that Defendant and its managing

     agents, managers, officers, and/or directors committed the acts alleged herein

     maliciously, fraudulently, and oppressively, with the wrongful intention of

     injuring Plaintiff, and acted with an improper and evil motive amounting to

     malice or oppression, and in conscious disregard of Plaintiff’s rights.

                             SEVENTH CAUSE OF ACTION
                            (DEFAMATION/LIBEL PER SE)
                     (For Defendant Collins and Defendant Miyahara)

                                         121
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 122 of 138           PageID #:
                                     122




           466. As a separate and distinct cause of action, Plaintiff complains and

     realleges all of the allegations contained in this complaint, and incorporates

     them by reference into this cause of action as though fully set forth herein,

     excepting those allegations which are inconsistent with this cause of action.

           467. On or about May 1st, 2018 Defendants Miyahara and Collins, and

     each of them, caused to be written, printed, published and disseminated a

     malicious, false, defamatory statement wherein Plaintiff is disparaged in his

     professional/business capacity, which is practicing law, which is libel per se

     and injury will be assumed. Defendants' publication of the written statements

     were made with actual malice in that the defendants knew that the aforesaid

     defamatory statements, implications and meanings of and concerning the

     Plaintiff were false and published them or caused them to be published in

     reckless disregard of their truth or falsity. The aforesaid defamatory statements

     and meanings were published or caused to be published by Defendants in a

     purposeful manner. The publication of the complaint by Defendant Miyahara

     as found on allegations lines 263 to 265 as fully described herein from

     allegation lines 263 to 291 was accomplished by means which radically

     departed from the responsible administration of the HDRC employee manuals

                                          122
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 123 of 138             PageID #:
                                     123


     regarding complaints about co-workers and the standards and practices which

     prohibit a work environment that allows false and defamatory statements to be

     uttered or published against all other staff members or administration members.

     That the above false and defamatory statements were intended to be and are of

     and concerning the Plaintiff and were made with common law malice and

     actual malice. Defendant Collins and Miyahara’s obvious enthusiastic support

     and effort in assisting in the dissemination of the statement via email.

     Defendant Miyahara, Collins has attacked and negatively presented the

     Plaintiff.

            468. Defendants, and all of them knew of the extreme hostility Defendant

     Collins’ had towards Plaintiff Bassett. By reason of the aforesaid acts of

     Defendants, Plaintiff has been held up to public disgrace, scorned and

     ridiculed, has been seriously injured in its business and will be further injured

     in his business in the future, Plaintiff has suffered grave and permanent

     impairment of his reputation and standing in the legal community and with his

     clients, associates at the Honolulu office in his area of law in the special

     education community and with the general public, and has otherwise been

     injured in its good name, fame and reputation. He has lost friends at his office

     and has had his reputation with the HDRC board tarnished as a direct result of

                                          123
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 124 of 138            PageID #:
                                     124


     the aforesaid acts of defendants, plaintiff has been economically damaged in

     that the complaint containing false and defamatory statements had a direct

     causal relationship to Plaintiff’s pretextual firing, after read or become aware

     of the statements will conclude based on the false and defamatory statements

     of and concerning the Plaintiff that Plaintiff is a dangerous delusional and

     combative person and not competent in his field of business of being a lawyer

     in good standing.

           469. As the acts of defendants were committed with malice, fraud and

     oppression and with intent to harm and destroy plaintiff, defendants are also

     liable for the payment of punitive damages in such amount as a jury may find

     necessary to deter and punish the defendants for the malicious conduct set forth

     in this Complaint.

                             8th CAUSE OF ACTION
                (WRONGFUL TERMINATION- SEXUAL DISCRIMINATION
                     RETALIATION FOR REPORTING SEXUAL
                               DISCRIMINATION)
                              (against all Defendants)

         470.    As a separate and distinct cause of action, Plaintiff complains and

   realleges all of the allegations contained in this complaint, and incorporates them

   by reference into this cause of action as though fully set forth herein, excepting

   those allegations which are inconsistent with this cause of action.

                                          124
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 125 of 138              PageID #:
                                     125


         471.   For fiscal year 2018 Plaintiff billed for over $330,000 as of July

   12th, 2018 when all Plaintiff’s billing was finished, against the rational advice of

   Plaintiff. Plaintiff is informed and believe that over half of that has been paid.

   Plaintiff was fired less than 24 hours after he finished all administrative request

   to completely finish billing and clear his billing portfolio. Plaintiff was fired on a

   clear pretext, after he sent an email to Defendant Erteschik requesting that he tell

   Defendant Miyahara that Plaintiff was demanding that Miyahara retract her

   defamatory statements she made against Plaintiff on May 1st, 2018. It is a

   violation of agency policy to defame another staff member, therefore my request

   to Defendant Erteschik was proper.

         472.   The Plaintiff participated in a protected activity in that he filed a

   charge with the EEOC on July 1st, 2018 complaining about discrimination and

   retaliation for reporting discrimination by Defendants HDRC, Erteschik and

   Collins due to his sex.

         473.   The employer was aware of that Plaintiff Bassett was engaged in a

   protected activity in that he reported discrimination to Defendant Erteschik on

   August 21st 2017 and again during a telephone conversation on July 2nd, 2018

   told Defendant Erteschik that Plaintiff filed an initial charge with the EEOC and

   also informed Erteschik’s agent and vice president of the board on July 3rd, 2018

                                           125
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 126 of 138              PageID #:
                                     126


   that Plaintiff had filed with the EEOC complaining of discrimination by reason of

   his sex and retaliation against Plaintiff, which is protected activity. Defendant

   Erteschik is a lawyer, so there should have been no confusion.

         474.   Plaintiff had informed Defendant Erteschik that Plaintiff was no

   longer interested in Defendant Collins’ harassing ruse of a phony employment

   contract devised between Defendant Collins’ and HDRC’s attorney John Knorek

   and that Plaintiff was now going to sue. The employee Plaintiff Bassett was

   immediately asked by Defendant Erteschik whether he wants to be fired or do

   you want to quit.”

         475.   Plaintiff responded the inquiry, “neither.”

         476.   Plaintiff was fired 11 days later on a pretext reason of asking

   Defendant Erteschik if he could tell Defendant Miyahara on behalf of Plaintiff to

   (demand to withdraw) withdraw her defamatory statements against Plaintiff.

         477.   Being fired meets the requisite element of being subjected to a

   material adverse employment action.

         478.   Employer’s explanation is merely a pretext for actual retaliation.

         479.   Defendant Erteschik testified under oath on November 26th, 2028

   that he considered Plaintiff’s accusation of sexual harassment, which would



                                          126
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 127 of 138             PageID #:
                                     127


   include the filing of the Title VII charge against Defendant Collins as part of

   Defendant Erteschik’s decision to fire Plaintiff.

                          NINTH CAUSE OF ACTION
                  WRONGFUL TERMINATION- WHISTLEBLOWERS
                   PROTECTION ACT, HRS 21 §378-62, §378-63 et-al
                             (against all defendants)

         480.   As a separate and distinct cause of action, Plaintiff complains and

   realleges all of the allegations contained in this complaint, and incorporates them

   by reference into this cause of action as though fully set forth herein, excepting

   those allegations which are inconsistent with this cause of action.

         481.   For fiscal year 2017 Plaintiff billed for over $90,000 as of July 12th,

   2018 when all Plaintiff’s billing was finished, which was against the rational

   advice of Plaintiff. Plaintiff was fired less than 24 hours after he finished all

   administrative request to completely finish billing and clear his billing portfolio.

   Plaintiff was fired on a clear pretext, after he sent an email to Defendant

   Erteschik requesting that he tell Defendant Miyahara that Plaintiff was

   demanding that Miyahara retract her defamatory statements she made against

   Plaintiff on May 1st, 2018. It is a violation of agency policy to defame another

   staff member, therefore my request to Defendant Erteschik was proper.




                                           127
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 128 of 138             PageID #:
                                     128


          482.   The Plaintiff participated in a protected activity in that he reported

   to Defendant Erteschik and reported to law enforcement that there was a possible

   criminal activity involving financial mismanagement, misuse of agency funds

   and/or just plain theft of agency funds from HDRCs’ federal grants, so that he

   was therefore Plaintiff was protected under the state’s Whistleblower Protection

   Act.

          483.   The employer was aware of that Plaintiff Bassett was engaged in a

   protected activity in that he reported the alleged crime directly to Defendant

   Erteschik on late August or early September 2017 and again during multiple

   telephone conversations in June of 2018 and again on July 2nd, 2018 Plaintiff

   was told by Defendant Erteschik that Defendant Collins wanted him fired making

   the charge that there was financial mismanagement or theft of agency funds.

   Plaintiff also informed the HDRC’s board on September of 2017 and again in

   June of 2018 about my report of missing funds and the possible criminal activity

   of Defendant Collins and/or Defendant Erteschik.

          484.   Plaintiff was engaged in protected activity. Defendant Erteschik is a

   lawyer, so there should have been no confusion about Plaintiff’s status.

          485.   Plaintiff had informed Defendant Erteschik that Plaintiff was no

   longer interested in Defendant Collins’ harassing ruse of a phony employment

                                           128
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 129 of 138               PageID #:
                                     129


   contract devised between Defendant Collins’ and HDRC’s attorney John Knorek

   and that Plaintiff was now going to sue. The employee Plaintiff Bassett was

   immediately asked by Defendant Erteschik whether he wants to be fired or do

   you want to quit.”

         486.    Plaintiff responded the inquiry, “neither.”

         487.    Plaintiff was fired 11 days later on a pretext reason of asking

   Defendant Erteschik if he could tell Defendant Miyahara on behalf of Plaintiff to

   (demand to withdraw) withdraw her defamatory statements against Plaintiff.

         488.    Being fired meets the requisite element of being subjected to a

   material adverse employment action.

         489.    Employer’s explanation is merely a pretext for actual retaliation.

         490.    Defendant Erteschik testified under oath on November 26th, 2028

   that he, in fact considered Plaintiff’s accusation of his report of financial

   mismanagement as part of his decision to fire Plaintiff on Juine13th, 2018. That

   would also include the Plaintiff’s filing of his Title VII charge against Defendant

   Collins as part of Defendant Erteschik’s decision to fire Plaintiff as noted above.

         491.    Those confessions under oath directly contradict the separation

   letter of July 13th 2018 wherein Defendant deny the consideration of protected

   activity to part of the decision to terminate Plaintiff.

                                            129
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 130 of 138            PageID #:
                                     130


                            TENTH CAUSE OF ACTION
            THEFT OR BRIBERY CONCERNING PROGRAMS RECEIVING
            FEDERAL FUNDS -18 U.S. CODE § 666- PRIVATE ATTORNEY
                              GENERAL DOCTRINE ;
                 (Against Defendant Collins and Defendant Erteschik)

         492.    As a separate and distinct cause of action, Plaintiff complains and

   realleges all of the allegations contained in this complaint, and incorporates them

   by reference into this cause of action as though fully set forth herein, excepting

   those allegations which are inconsistent with this cause of action.

         493.    Hawaii Disability Rights Center receives about $1.5 million dollars

   in federal grants.

         494.    Most of the grants come from US Department of Health and Human

   Services (US DHHS)

         495.    Plaintiff has contacted the Inspector General and it is apparent that

   they want the financials of agency before they will investigate.

         496.    Same with HPD White Collar Crimes Division. They want to see

   the financials including bank statements from checking and savings including

   credit card transactions on all agency cards.

         497.    Defendant Erteschik informed Plaintiff that his $4000.00 bonus is

   gone because Defendant Collins and Defendant Erteschik spent it.



                                          130
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 131 of 138              PageID #:
                                     131


           498.   In both the 2016 form 990 it there appears irregular spending

   including $100,000 in executive expenses and $57,000 in travel and $30,000 in

   bonuses to Defendant Collins and Erteschik together. Yet there still was

   $200,000 in carry over.

           499.   For 2017 Defendant Erteschik told all staff that there would be no

   bonuses since the agency is broke. Erteschik told me personally in around

   October 2017 that HDRC was $80,000 in the red. He got the information from

   Defendant Collins. Defenat Erteschik has maintained that he never looks at the

   financials or ledgers beyond the unverified annual “audit.”

           500.   That audit gives a false valuation and assertion level as there are no

   internal or external levels of oversight beyond what Defendant Collins tells the

   auditor. None…zero.

           501.   The 2107 annual report came out 11 months late on November 28,

   2018.

           502.   The annual now shows that there was approximately $200,000 carry

   over at the end of 2017 fiscal. That is just plain fabricated.

           503.   The form 990 was due in April of 2018 but it apparently has not

   been filed.



                                            131
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 132 of 138             PageID #:
                                     132


         504.    Plaintiff is informed and believes that the Defendants are shifting

   2018 funds back on the books to cover for the 2017 $280,000 unbudgeted

   deficiency. That would explain the panic in getting my $300,000 fee portfolio

   turned to cash.

         505.    The board promised an outside investigation when I reported the

   problems with the finances to the board. Defendant Collins and Defendant

   Erteschik refuse to do a forensic audit. That would be for obvious reasons.

         506.    I am requesting that the Court order HDRC hire qualified folks to

   perform a forensic audit for the 2017 fiscal and or tax year. The 2016 tax year

   should also be done too.

         507.    I am informed and believe that Defendant Collins and her associates

   have been involved in forming corporate shell companies and using them for

   developing real estate holdings. That she has been doing it since 1990.

                          ELEVENTH CAUSE OF ACTION
                BREACH OF IMPLIED COVENANT OF GOOD FAITH AND
                  FAIR DEALING – (PRIVATE ATTORNEY GENERAL
                                   DOCTRINE)

           (Breach of Implied Covenant of Good Faith and Fair Dealing)
           (applies the Defendant HDRC, Defendant Erteschik and Collins in
           their official capacity)




                                          132
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 133 of 138            PageID #:
                                     133


         508.   As a separate and distinct cause of action, Plaintiff complains and

   realleges all of the allegations contained in this complaint, and incorporates them

   by reference into this cause of action as though fully set forth herein, excepting

   those allegations which are inconsistent with this cause of action.

           509. Plaintiff and Defendant had an agreement that Plaintiff would be

     able to perform the duties of an informal internal auditor in accordance with

     commonly understood business practices, without fear of losing his job, being

     threatened physically and otherwise, and without having his performance

     evaluation downgraded and bonus reduced because he spoke up about unlawful

     and improper practices at the agency. That the Defendant would make

     available the financial of fiscal 2017 including ledgers, books, receipts, check

     requests, all banking statements from savings, checking and credit card

     statements for the purpose of reconciling Defendant’s assertion that no bonuses

     are available to the staff including my $4000 bonus that was promised, as the

     company is $80,000 in in the red. The agreement between Plaintiff and

     Defendant contained an implied covenant of good faith and fair dealing, which

     obligated Defendant to perform the terms and conditions of the agreement

     fairly and in good faith and to refrain from doing any act that would deprive

     Plaintiff of the benefits of the agreement.

                                          133
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 134 of 138             PageID #:
                                     134


           510. Plaintiff has performed all conditions, covenants and promises

     required on his part to be performed in accordance with the terms and

     conditions of the agreement.

           511. Plaintiff is informed and believes, and thereon alleges, that

     Defendant knew Plaintiff had fulfilled, and was ready, willing and able to

     continue to fulfill all of his duties and conditions under the agreement.

           512. Defendant breached the implied covenant of good faith and fair

     dealing under the agreement by terminating Plaintiff without good cause.

           513. As a direct, foreseeable and proximate result of Defendant’s breach

     of the implied covenant, Plaintiff has suffered and sustained damages in an

     amount according to proof.

                     TWELFTH CAUSE OF ACTION
         LEGAL MALPRACTICE-BREACH OF FIDUCIARY DUTY
                      (Defendant Luiz only)

           514. As a separate and distinct cause of action, Plaintiff complains and

     realleges all of the allegations contained in this complaint, and incorporates

     them by reference into this cause of action as though fully set forth herein,

     excepting those allegations which are inconsistent with this cause of action.




                                          134
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 135 of 138             PageID #:
                                     135


           515. I contacted attorney Luiz, to HDRCs represent me to the board to

     represent my complaints to the board on both the Title VII complaint and th

     retaliation and the fiscal mismanagement.

           516. During our discussions I emailed Mr. Luiz my whole case against

     the agency including my case against Defendant Collins and Defendant

     Erteschik. I wanted assurance that my communications would not get into the

     hands of Collins and Erteschik and I wanted assurance the I would get board

     protection.

           517. Luiz did not object to my terms.

           518. Defendant Luiz gave me bad advice when he informed me not to

     contact The board president, Sharon Smockhoffen as she would have done

     something to protect me.

           519. Defendant Luiz failed to investigate my complaints

           520. Defendant Luiz lied to me when he told me that my job was safe.

           521. Defendat Luiz simply told me without investigation that my

     claims had no merit

         522.      Defendant Luiz betrayed his duty to Plaintiff and his duty to the

   corporation in favor of securing employment. Defendant Erteschik told Luiz that

   on information and belief that I was going to be leaving the agency and they

                                            135
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 136 of 138             PageID #:
                                     136


   wanted to contract him to take over my position. He took the position knowing I

   was going to be fired without cause.

         523.   Luiz is now using my confidential communication against me to

   secure a contract to take over my job and using it again me in HDRC appeal of

   my Unemployment Insurance award. He is actually representing HDRC against

   me on the same issues he was representing me on.

         524.   He is represented the employer HDRC, against me. He abandoned

   me then knowingly using perjured testimony against Plaintiff in the

   unemployment appeal. Unemployment Insurance investigator found my dismissal

   to be a pretense. The investigator agreed with Plaintiff that Plaintiff’s dismissal

   was not justified.

         525.   For the costs and disbursements in this action including reasonable

   allowances for counsel fees and other lawful expenses; and

         526.   For such other and further relief as the Court may find just and

   proper under the circumstances.




        Plaintiffs seek a judicial declaration of the rights and duties of the
 respective parties.
                        INJUNCTIVE RELIEF ALLEGATIONS


                                           136
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 137 of 138             PageID #:
                                     137



       No plain, adequate, or complete remedy at law is available to Plaintiffs to
 redress the wrongs addressed herein.
       If this Court does not grant the injunctive relief sought herein, Plaintiffs will
 be irreparably harmed.


       WHEREFORE, Plaintiff prays that the Court:

           1. For an amount no less than $600,000.00 in general damages together

                with interest thereon;

           2. For an amount of no less than $200,000 in special damages

           3.    For punitive damages in an amount to be proven at trial;

           4.    Order HDRC to acquire and pay for provide to the court or to law

     HPD law enforcement a forensic audit for the 2017 fiscal year;

           5.    Order defendant HDRC to provide Plaaintiff all available financial

     of fiscal financial documents for the 2017 fiscal year including ledgers, books,

     receipts, check requests, all banking statements from savings, checking and

     credit card statement;

           6.    For all civil penalties awardable;

           7.    For all cost that are incurred;

           8.    Restore Plaintiff’s position at HDRC including paying Plaintiff all

     back pay including benefits, medical, pension, dental, including bonus.

                                           137
Case 1:18-cv-00475-JMS-KJM Document 1 Filed 12/04/18 Page 138 of 138          PageID #:
                                     138


           9.     For all interest accrued;



       Award Plaintiff reasonable attorney’s fees and costs and such other relief as

                is just.



    DEMAND FOR JURY TRIAL

 Plaintiff Matthew C. Bassett hereby demands a jury trial on issues so triable.




       DATED: Honolulu, Hawai‘i, December 4,, 2018.




                                              / Matthew C. Bassett

                                              Matthew C. Bassett

                                              Attorney at Law

                                              Plaintiff




                                               138
